Exhibit 10.??

CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Co-Promotion Agreement

This Co-Promotion Agreement

is entered as of May 7, 1999 (the "Effective Date") by and between Abbott
Laboratories Inc. ("Abbott"), an Illinois corporation, with a place of business
at 100 Abbott Park Road, Abbott Park, Illinois 60064-6400, and SangStat Medical
Corporation ("SangStat") a Delaware corporation, with a place of business at
1505 Adams Drive, Menlo Park, California 94025.

Whereas

, Abbott and SangStat are each developing a generic capsule formulation of
cyclosporine which capsule is intended to be AB-rated equivalent to Neoral (as
defined below);



Whereas

, SangStat is currently marketing an oral solution cyclosporine product known as
SangCya (Cyclosporine Oral Solution, USP [Modified]) that is AB-rated equivalent
to Neoral;



Whereas

, by combining SangStat's strengths in the transplant market, its portfolio of
transplant-related products already on the market, and its technology in the
field of at-home testing devices with Abbott's strengths in managed care and its
technology in the field of assay development; Abbott and SangStat will create a
stronger competitor to Novartis (as defined below), the market leader, than
would otherwise prevail in the absence of this Agreement thereby enhancing
competition;



Whereas

, Abbott wishes SangStat to co-promote and sell Abbott's generic capsule
formulation of cyclosporine under the terms and conditions set forth herein; and



Whereas

, SangStat wishes Abbott to co-promote SangStat's generic capsule formulation of
cyclosporine, along with SangCya and CycloTech (as defined below), under the
terms and conditions set forth herein.



Now, therefore,

in consideration of the foregoing, of the mutual covenants and undertakings
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound hereby agree as follows:



 1.  Definitions
      1.  "Abbott Detailing Commitment" has the meaning set forth in Section
          3.2.3.
      2.  "Acquiror" has the meaning set forth in Section 14.4.
      3.  "Adverse Ruling" has the meaning set forth in Section 14.2.2.
      4.  "Affiliate" means an entity controlling, controlled by, or under
          common control with a party to this Agreement. For purposes of this
          definition, "control" or any correlative form thereof, means the
          ownership of more than fifty percent of the voting stock of such
          entity, or if such entity is not a corporation, the ability to control
          the day-to-day operations and business of such entity.
      5.  "ANDA" means an Abbreviated New Drug Application as such is defined by
          the FDA.
      6.  "Base Rate" has the meaning set forth in Section 6.4.
      7.  "Capsule Product" means a Party's, or any of its Affiliate's, generic
          capsule or tablet dosage form for which such Party either intends to
          seek, is seeking or has received Regulatory Approval and is an
          AB-rated product equivalent to Neoral or Sandimmune. The current
          expected Capsule Products are more particularly described in Exhibit A
          hereto.
      8.  "Commercially Reasonable Efforts" means, with respect to each Party,
          efforts which are consistent with those utilized by such Party for its
          own internally-developed or in-licensed pharmaceutical products of
          similar market potential, at a similar stage of its product life,
          taking into account the existence of other competitive products in the
          market place or under development, the proprietary position of the
          product, the profitability of the product and other relevant factors.
      9.  "Commission" means any commission due Abbott on SangCya, Sang-2000 or
          CycloTech.
      10. "Co-Promotion Committee" has the meaning set forth in Section 5.1.2.
      11. "Co-Promotion Plan" means, for any period, a written plan developed by
          SangStat and Abbott for such period that has been approved by the
          Executive Steering Committee and that sets forth the key elements of
          the sales and marketing strategy for the Products, including, without
          limitation, plans for promotional materials, clinical trials and
          studies, trade show participation, and advertising, which may include
          the elements set forth on Exhibit B.
      12. "CycloStat System" means the combination of the Abbott TDx assay and
          SangStat's CycloStat device.
      13. "CycloTech" means the dispensing device used in conjunction with
          SangCya, and which received 510(k) approval from the FDA on August 18,
          1998, and which is more particularly described in Exhibit A.
      14. "CycloTech Commission Rate" has the meaning set forth in Section
          6.5.3.
      15. "DDMAC" means the FDA's Division of Drug Marketing, Advertising and
          Communications.
      16. "Detailing" means the act of promoting a Product in the Territory
          through Physician Details and Sales Calls.
      17. "Detail Year" means, with respect to the Products, the calendar year.
          The first Detail Year shall commence on the earlier of Abbott's Launch
          Date for SangCya or ninety (90) days after the Effective Date and end
          December 31, 1999.
      18. "Development Committee" has the meaning set forth in Section 5.2.
      19. "Development Costs" means, with respect to a Product, the costs and
          expenses incurred by a Party in connection with designing and
          conducting (including, but not limited to, data monitoring, data
          collection, data analysis, physicians' and center fees, investigator
          meetings, external consultants and clinical research organizations)
          Phase IV clinical trials for such Product which have been approved by
          the Executive Steering Committee. Development Costs shall include the
          cost of all Product used in such clinical trials (calculated as the
          Manufacturing Cost for such Product), and reasonable internal costs
          directly relating to designing or conducting such clinical trials. The
          initial budget for Development Costs is set forth in Section 7.2.4.
          Development Costs do not include any overhead or other costs unless
          they are attributable to designing or conducting such clinical trials.
      20. "Development Plan" has the meaning set forth in Section 5.2.
      21. "Distribution Expenses" for a period includes, with respect to each
          Product only the following costs (as determined in accordance with
          U.S. generally accepted accounting principles): warehousing and
          shipping of finished Product (to the extent not deducted in
          determining Net Sales); provided that in no event will "Distribution
          Expenses" for such period or such Product exceed [ * ] of Net Sales
          therefor. No portion of general or administrative expenses or any
          other cost shall be included.
      22. "Distributor" means the Party appointed to sell the Products to third
          parties as set forth in this Agreement, in particular in Article 2.
      23. "Executive Steering Committee" has the meaning specified in
          Section 5.3 below.
      24. "FDA" means the U.S. Food and Drug Administration and any successor
          entity thereto.
      25. "Gengraf" means the Capsule Product that is being developed by Abbott
          or its Affiliates for which Abbott or its Affiliates is seeking an
          ANDA approval as an AB-rated product equivalent to Neoral, as is more
          particularly described in Exhibit A.
      26. "Initial Sale" has the meaning set forth in Section 6.10.1(a).
      27. "Launch Date" means with respect to the applicable Product, the date
          the full scale Physician Detail effort commences.
      28. "Legal Requirements" means any and all federal, state and local laws,
          regulations, ordinances, orders and requirements, applicable to the
          co-promotion, distribution or sale of the Products or other
          obligations of the Parties hereunder, including, without limitation,
          the Prescription Drug Marketing Act of 1987, the Federal Food, Drug
          and Cosmetic Act, and all regulations and other requirements of the
          FDA. In the event of any conflict between the foregoing sources of
          authority, U.S. federal law and regulations shall be given priority.
      29. "Loan" has the meaning set forth in Section 6.2.
      30. "Managed Care Organization" means health maintenance organizations,
          hospitals, group purchasing organizations, integrated health systems,
          physician management groups, pharmacy benefit managers, mail order,
          retail pharmacy chains, and government entities.
      31. "Manufacturing Cost" includes, with respect to the Products
          manufactured by or for a Party, only the following (as determined in
          accordance with such Party's standard principles for calculating
          manufacturing cost to the extent that such principles are in
          accordance with U.S. generally accepted accounting principles): full
          costs attributable to materials or for the production, processing and
          packaging of a Product. Full costs include direct labor, supplies,
          materials, royalties owed to third parties, outside services
          attributable to the manufacturing of the Products, overhead (including
          supervision of direct labor), purchasing utilities, equipment and
          facility-related expenses (including depreciation and amortization),
          and personnel, supplies and materials expenses of internal services
          from other departments, in each case, only to the extent that such
          cost is attributable to the manufacturing of the Products. Full costs
          do not include (i) general and administrative expenses, or (ii)
          research and development costs or expenses incurred in connection with
          the development of such Product, or (iii) Distribution Expenses, or
          (iv) any profit charged, levied or otherwise imposed among or between
          different operating units of such Party and its Affiliates. With
          respect to Gengraf, the maximum Manufacturing Cost for finished
          Gengraf (including the packaging costs for the double-foiled capsules)
          during the term of this Agreement is as follows: (i) [ * ] per
          kilogram during the first year after the Launch Date, (ii) [ * ] per
          kilogram during the second and third year after the Launch Date, and
          (iii) [ * ] per kilogram thereafter. Abbott shall exercise
          Commercially Reasonable Efforts to reduce Manufacturing Costs during
          the term of this Agreement. With respect to the finished Sang-2000,
          the maximum Manufacturing Cost for the finished Sang-2000 (including
          the packaging costs for double-foiled capsules) during the term of
          this Agreement is as follows: (i) [ * ] per kilogram during the first
          year after the Launch Date, (ii) $[ * ] per kilogram during the second
          and third year after the Launch Date, and (iii) [ * ] per kilogram
          thereafter. With respect to CycloTech, the maximum Manufacturing Cost
          during the term of this Agreement is as follows: (i) [ * ] per unit
          and (ii) [ * ] for each disposable fluid path. With respect to
          SangCya, the maximum Manufacturing Cost during the term of this
          Agreement shall be [ * ] per vial.
      32. "Market Research" has the meaning set forth in Section 3.3.2.
      33. "Marketing Party" has the meaning set forth in Section 6.5.4.
      34. "Marketing Reports" has the meaning set forth in Section 3.3.2.
      35. "Marketing Rights" has the meaning set forth in Section 6.2.
      36. "NDA" means a New Drug Application as such is defined by the FDA.
      37. "Neoral" means Neoralâ (cyclosporine for microemulsion) capsules and
          oral solution, the labeling of which the FDA has ordered changed to
          Neoralâ (Cyclosporine Capsules or Oral Solution, USP [Modified]),
          which is currently marketed by Novartis.
      38. "Net Distribution Margin" for a period means, with respect to each
          Product, the Net Sales for such Product less (i) Manufacturing Cost
          and (ii) Distribution Expenses; provided however with respect to Net
          Distribution Margin for SangCya, Manufacturing Costs and Distribution
          Expenses for CycloTech units and fluid paths distributed shall be
          included in the Manufacturing Costs and Distribution Expenses for
          SangCya, provided such units and fluid paths are distributed free of
          charge.
      39. "Net Sales" for a period means, with respect to each Product, the
          gross amount actually invoiced in that period with respect to the
          Product sold by Distributor or any Affiliate of a Distributor to any
          unaffiliated third party (excluding free samples) in the Territory,
          less:
           a. cash discounts actually given;
           b. credits or allowances actually given or made on account of price
              adjustments, rebates (including, but not limited to, Medicaid or
              other government programs, chargebacks, and contractual
              agreements), returns, and allowance for bad debts;
           c. taxes on sales (such as sales, use, VAT, or similar taxes),
              whether or not separately stated on customer invoice; and
           d. separately stated (on customer invoice) delivery charges actually
              paid to third party carriers (including transportation and
              insurance costs);
     
          all as determined in accordance with generally accepted accounting
          principles. Bona fide Stock Package Request Units and clinical trial
          units of Product shall not be included in any calculations of Net
          Sales. With respect to (a) and (b) above, any such discounts, credits,
          allowances, adjustments, rebates, chargebacks, volume reimbursements,
          etc., granted by a Party in consideration of a third party's agreement
          to purchase any other product(s) shall not be included in the
          calculation of Net Sales unless and only to the extent that such
          discounts, credits, allowances, adjustments, rebates, chargebacks,
          volume reimbursements, etc., are consistent with the discounts,
          credits, allowances, adjustments, rebates, chargebacks, volume
          reimbursements, etc., granted for such Product when it is sold alone.
     
      40. "Non-Reporting Party" has the meaning set forth in Section 6.8.4.
      41. "Novartis" means Novartis A.G. or any of its Affiliates.
      42. "Orders" has the meaning set forth in Section 6.9.
      43. "Other Cyclosporine Product" means any cyclosporine product in any
          dosage form other than a Product.
      44. "Party" or "Parties" means, as applicable, Abbott or SangStat or both.
      45. "Payment Report" has the meaning set forth in Section 6.7.
      46. "Physician Detail" means a face-to-face sales presentation in the
          Territory by an Sales Representative during which presentation one or
          more Product is promoted in accordance with the terms hereof to a
          licensed medical physician, a resident, intern or other health care
          professional who has lawful authority to write prescriptions for the
          Products and who specializes in transplantation or nephrology.
      47. "Primary Market Research" has the meaning set forth in Section 3.3.2.
      48. "Primary Physician Detail" means a Physician Detail in which the
          Product being detailed is the product most emphasized, and usually the
          first product presented, during the Physician Detail.
      49. "Prime Rate" means the prime rate of interest for the Bank of America
          as announced in the Wall Street Journal as of the relevant date.
      50. "Product" means only (a) SangCya, (b) CycloTech for use with SangCya,
          (c) a Capsule Product, and (d) any product for which a Party or its
          Affiliates receives Regulatory Approval as AB-rated equivalent to
          either Neoral or Sandimmune.
      51. "Product Manager" has the meaning set forth in Section 5.1.1.
      52. "Product Price" shall mean the price for any Product which is supplied
          by a Supplier to a Distributor in accordance with Section 6.8.1 of
          this Agreement.
      53. "Product Shortage" has the meaning set forth in Section 6.9.
      54. "Promotional and Marketing Costs" means, with respect to a Product,
          the costs and expenses incurred by a party hereto in connection with a
          promotional or marketing activity for such Product that has been
          approved by the Executive Steering Committee. The initial budget for
          Promotional and Marketing Costs is set forth in Section 3.3.7.
          Promotional and Marketing Costs shall include the costs of Market
          Research and promotional expenses, such as creative development of
          visual sales aids, support of medical meetings, direct mail,
          telemarketing, and tele-detailing, media placement and advertising,
          and field marketing events such as peer influence programs featuring
          medical thought leaders, educational grants, costs of the Stock
          Package Request Units (the cost of Product distributed under such
          program shall be its Manufacturing Cost), the costs related to
          indigent patient programs (provided any costs related to Product
          distributed under such program shall be its Manufacturing Cost), and
          the costs of printing and distributing promotional materials and
          training materials to the respective sales forces. Promotional and
          Marketing Costs shall not include (i) internal sales meetings; (ii)
          the cost of employees, including but not limited to salaries, bonuses,
          employee-related travel or other expenses, or (iii) the Manufacturing
          Costs of the CycloTech devices and fluid paths.
      55. "Proprietary Information" has the meaning set forth in Section 12.3.
      56. "Regulatory Approval" means the ANDA approval required by the FDA to
          commercially market a Product in the Territory.
      57. "Reporting Party" has the meaning set forth in Section 6.8.4.
      58. "Sales Call" means a presentation regarding the purchase of the
          Product(s) to a Managed Care Organization.
      59. "Sales Representative" means, with respect to each Party, an
          individual (i) who is regularly employed by such Party on a full-time
          basis as a member of one of its sales forces; and (ii) who is
          appropriately qualified and experienced in pharmaceutical product
          promotion; and (iii) has been trained by such Party to make effective
          sales presentations with respect to the applicable Product.
      60. "Sales Restraint" means, with respect to a Capsule Product, the
          marketing, distribution or sale of such Capsule Product in the
          Territory is prohibited or substantially restricted by (i) [ * ] at
          any time after such Capsule Product receives Regulatory Approval, [ *
          ]; or (ii) [ * ] of such Capsule Product in the Territory, [ * ]; or
          (iii) a catastrophic failure to supply due to an unanticipated total
          disruption of supply for greater than ninety (90) days; provided in
          all such cases that another Capsule Product has received Regulatory
          Approval prior to the end of the period of the Sales Restraint.
      61. "Sandimmune" means Sandimmune soft gelatin capsules (cyclosporine
          capsules, USP), oral solution (cyclosporine oral solution, USP) and
          injection (cyclosporine concentrate for injection, USP), which is
          currently marketed by Novartis.
      62. "Sang-2000" means the Capsule Product that is being developed by
          SangStat or its Affiliates and for which SangStat or an Affiliate
          expects to submit an application for ANDA approval on or before June
          30, 1999 as an AB-rated product to Neoral, as is more particularly
          described in Exhibit A
      63. "Sang-2000 Commission Rate" has the meaning set forth in Section
          6.5.1.
      64. "SangCya" means the oral solution cyclosporine product known as
          SangCya™ (Cyclosporine Oral Solution, USP [Modified]) that was
          approved by the FDA on October 31, 1998 as AB rated to Neoral, as is
          more particularly described in Exhibit A, whether sold under the
          SangCya trademark or any other trademark.
      65. "SangCya Commission Rate" has the meaning set forth in Section 6.5.2.
      66. "SangStat Detailing Commitment" has the meaning set forth in Section
          3.1.2.
      67. "Secondary Market Research" has the meaning set forth in Section
          3.3.2.
      68. "Service Level Commitment" has the meaning set forth in Section 4.2.
      69. "Stock Package Request Units" means a packaged and labeled container
          of a Product intended for distribution free of charge on the written
          request of a physician.
      70. "Stock Package Request Program" means the program under which Stock
          Package Request Units are distributed.
      71. "Supplemental Fees" has the meaning set forth in Section 6.4.
      72. "Supplier" means the ANDA holder of the Product who shall supply
          Product to the Distributor for sale to the market.
      73. "Territory" means the United States of America, including Puerto Rico.
      74. "WAC" has the meaning set forth in Section 6.8.2.

 2.  Purpose of the Agreement
      1. Purpose. The purpose of the Agreement is to enhance the ability of the
         Parties to market, promote and distribute the Products within the
         Territory through coordinated marketing efforts and a refined
         distribution channel.
      2. Appointment. SangStat hereby appoints Abbott as its exclusive
         co-promotion partner for SangCya and CycloTech throughout the term of
         the Agreement in the Territory. With respect to the Capsule Product, if
         Gengraf is the first Capsule Product to receive Regulatory Approval,
         then Abbott shall appoint SangStat as its exclusive distributor, even
         as to Abbott, in the Territory for Gengraf and its exclusive
         co-promotion partner for Gengraf in the Territory as set forth herein.
         If Sang-2000 is the first Capsule Product to receive Regulatory
         Approval, then SangStat shall appoint Abbott as its exclusive
         distributor, even as to SangStat, in the Territory for Sang-2000 and
         its exclusive co-promotion partner for Sang-2000 in the Territory as
         set forth herein. Should additional Products be covered by this
         Agreement, the Party who is the ANDA holder for such product shall
         appoint the other party as its exclusive distributor, even as to the
         ANDA holder, and exclusive co-promotion partner for such Product in the
         Territory.
      3. Agent for Managed Care Organizations Contracting. SangStat hereby
         appoints Abbott as its agent in the Territory for entering into
         contracts with Managed Care Organizations for SangCya and CycloTech. If
         Sang-2000 is the first Capsule Product to receive Regulatory Approval,
         then SangStat shall appoint Abbott as its agent in the Territory for
         entering into contracts with Managed Care Organizations for Sang-2000.
         Abbott shall follow the written guidelines given to it by SangStat with
         respect to the terms and conditions of the contracts for SangCya,
         CycloTech and Sang-2000, if applicable, including but not limited to
         the amount of discounts and rebates given to Managed Care
         Organizations. Abbott shall send a copy of each contract with a Managed
         Care Organization with respect to SangCya, CycloTech or Sang-2000 to
         SangStat following execution of such contract to ensure compliance with
         the guidelines. SangStat shall also discuss Abbott's overall compliance
         with the guidelines and any adjustments to the guidelines at the
         quarterly Executive Steering Committee meetings. Abbott shall be solely
         responsible for entering into contracts with Managed Care Organizations
         for the sale of Gengraf. Notwithstanding the foregoing, SangStat may
         negotiate contract terms for SangCya, CycloTech, and Sang-2000, if
         applicable, with any Managed Care Organization that Abbott is not
         currently calling through its managed care account representatives. In
         such case, SangStat would forward such contract terms to Abbott for
         execution of a contract by Abbott, as agent for SangCya. In addition,
         SangStat shall execute in coordination with Abbott's internal Managed
         Care Organization group any contracts for SangCya that SangStat is
         currently negotiating with the Managed Care Organizations set forth on
         Exhibit D. SangStat shall appoint Abbott to administer any such
         contracts or any pre-existing contracts for SangCya and CycloTech.
         Sales Restraint.
         The Parties shall market and distribute the first Capsule Product to
         receive Regulatory Approval as long as such Capsule Product is not the
         subject of a Sales Restraint. If, during the Term of this Agreement,
         the first Capsule Product to receive Regulatory Approval becomes
         subject to a Sales Restraint, the Parties shall then, and only then,
         [  *
         ]. For example, if [ * ] is the first Capsule Product to receive
         Regulatory Approval and it becomes the subject of a Sales Restraint,
         then the Parties shall [ * ] as the Parties' Capsule Product [ * ] even
         if the Sales Restraint [ * ]. The launch and distribution of [ * ]
         shall be treated as if [ * ].
      4. Exclusivity. During the term of this Agreement, neither Party nor any
         of its Affiliates shall directly or indirectly promote, market,
         distribute or sell (or license or permit any other party to do so) any
         Product (with the sole exception of CycloTech for use with
         non-cyclosporine products) or Other Cyclosporine Product in the
         Territory except pursuant to the terms of this Agreement.

 3.  Co-Promotion Activities
      1. SangStat's Marketing Obligations
          1. Co-Promotion Sales Force and Management. SangStat shall market and
             co-promote the Products in the Territory using a minimum of twenty
             (20) SangStat Sales Representatives who are dedicated full-time to
             the transplant market, and three (3) Managed Care Organization
             account representatives. SangStat shall have at least one employee
             dedicated full-time to act as Product Manager for the Products.
          2. Product Launches. SangStat shall use Commercially Reasonable
             Efforts to initiate the Physician Details and Sales Calls for the
             Products as follows: (a) CycloTech in July 1999, (b) Gengraf or
             Sang-2000, as the case may be, within thirty (30) days after the
             ANDA holder's receipt of DDMAC approval of such Product's
             promotional materials. If Gengraf is the first Capsule Product to
             receive Regulatory Approval, SangStat shall, subject to Abbott's
             ability to fulfill SangStat's purchase orders for Gengraf, use
             Commercially Reasonable Efforts to begin the distribution of
             Gengraf within thirty (30) days after Abbott receives Regulatory
             Approval for Gengraf. The Parties acknowledge that SangStat has
             launched SangCya as of the Effective Date.
          3. SangStat Detailing Commitment. During the term of this Agreement,
             SangStat shall conduct Physician Details, Sales Calls and otherwise
             promote the sale of Products in the Territory in accordance with
             the terms of this Agreement, the then-current Co-Promotion Plan for
             such Product, and all Legal Requirements. For each Product,
             SangStat Sales Representatives shall perform at least the number
             and types of Physician Details set forth on Exhibit C attached
             hereto (the "SangStat Detailing Commitment"). In addition, the
             SangStat Managed Care Organization account representatives shall
             use Commercially Reasonable Efforts to conduct Sales Calls.
             SangStat shall perform the SangStat Detailing Commitment for each
             Detail Year on a pro-rata basis over the four (4) calendar quarters
             in such Detail Year. SangStat may perform, but Abbott shall have no
             obligation to compensate SangStat for, any of SangStat's Physician
             Details in excess of the SangStat Detailing Commitment for each
             Detail Year. SangStat shall provide Abbott within thirty (30) days
             following the end of each calendar quarter a report on the number
             of Primary Physician Details conducted by SangStat Sales
             Representatives for such calendar quarter.
          4. Failure to Achieve SangStat Detailing Commitment. If SangStat fails
             to achieve at least ninety percent (90%) of the SangStat Detailing
             Commitment in any calendar quarter, then the Supplemental Fee
             payable to SangStat for Gengraf shall be reduced accordingly and
             the Sang-2000 Commission Rate payable to Abbott shall be increased
             accordingly, whichever is applicable. For example, if SangStat
             performed only eighty percent (80%) of the SangStat Detailing
             Commitment for Gengraf then, SangStat would receive only eighty
             percent (80%) of the Supplemental Fee for Gengraf for such calendar
             quarter. If SangStat fails to achieve at least seventy-five (75%)
             of the SangStat Detailing Commitment in any three consecutive
             calendar quarters, then Abbott may terminate this Agreement
             pursuant to Section 14.2.2.
          5. Additional Obligations. In addition to (and without in any way
             limiting) the foregoing, SangStat shall undertake and perform,
             without limitation, all SangStat obligations set forth in the
             Co-Promotion Plan approved by the Executive Steering Committee.
             Such Co-Promotion Plan may include all of the activities listed on
             Exhibit B. The Executive Steering Committee may revise the
             Co-Promotion Plan obligations at any time and from time to time,
             provided that any such amendment must be in writing and signed by
             the Parties.
     
      2. Abbott's Marketing Obligations
          1. Sales Force. Abbott shall market and co-promote the Products in
             Territory, using (i) the equivalent of ten (10) full-time
             equivalent Managed Care Organization account representatives, and
             (ii) twenty (20) Abbott Sales Representatives who are dedicated to
             the hospital setting and the transplant market. Abbott shall have
             at least one employee dedicated to act as Product Manager for the
             Products.
          2. Product Launches. Abbott shall use Commercially Reasonable Efforts
             to launch (a) its Physician Detail effort for SangCya in the
             Territory within ninety (90) days after the Effective Date, (b) its
             Sales Calls effort for SangCya with respect to Managed Care
             Organizations within thirty (30) days after the Effective Date, (c)
             its Physician Detail and Sales Calls effort for CycloTech within
             thirty (30) days after launch of CycloTech by SangStat, but with no
             obligation to launch before August 1, 1999, and (d) its Physician
             Detail and Sales Calls effort for Gengraf or Sang-2000, as the case
             may be, within thirty (30) days after receipt by the ANDA holder of
             such Product of DDMAC approval of such Product's promotional
             materials. If Sang-2000 is the first Capsule Product to receive
             Regulatory Approval, Abbott shall, subject to SangStat's ability to
             fulfill Abbott's purchase orders for Sang-2000, use Commercially
             Reasonable Efforts to begin the distribution of Sang-2000 within
             thirty (30) days after SangStat receives Regulatory Approval for
             Sang-2000.
          3. Abbott Detailing Commitment. During the term of this Agreement,
             Abbott shall conduct Physician Details, Sales Calls and otherwise
             promote the sale of Products in the Territory in accordance with
             the terms of this Agreement, the then-current Co-Promotion Plan for
             such Product, and all Legal Requirements. For each Product, Abbott
             Sales Representatives shall perform at least the number and types
             of Physician Details set forth on Exhibit C attached hereto (the
             "Abbott Detailing Commitment"). In addition, the Abbott Managed
             Care Organization account representatives shall use Commercially
             Reasonable Efforts to conduct Sales Calls. Abbott shall perform the
             Abbott Detailing Commitment for each Detail Year on a pro-rata
             basis over the four (4) calendar quarters in such Detail Year.
             Abbott may perform, but SangStat shall have no obligation to
             compensate Abbott for, any of Abbott's Physician Details in excess
             of the Abbott Detailing Commitment for each Detail Year. Abbott
             shall provide SangStat within thirty (30) days following the end of
             each calendar quarter a report on the number of Primary Physician
             Details conducted by Abbott Sales Representatives for such calendar
             quarter.
          4. Failure to Achieve Abbott Detailing Commitment. If Abbott fails to
             achieve at least ninety percent (90%) of the Abbott Detailing
             Commitment in any calendar quarter, then the Supplemental Fee
             payable to SangStat for Gengraf shall be increased accordingly and
             the Sang-2000 Commission Rate payable to Abbott shall be decreased
             accordingly, whichever is applicable. For example, if Abbott
             performed only eighty percent (80%) of the Abbott Detailing
             Commitment for Gengraf, then, in the case of Gengraf, SangStat's
             Supplemental Fee would be one hundred twenty percent (120%) of what
             would otherwise be due. If Abbott fails to achieve at least
             seventy-five (75%) of the Abbott Detailing Commitment in any three
             consecutive calendar quarters, then SangStat may terminate this
             Agreement pursuant to Section 14.2.2.
          5. Information. In addition to the mutual obligations set forth in
             Section 3.3.2, Abbott shall, on a regular basis provide SangStat
             with all current marketing and sales information relating to the
             subject matter of the Products, including, without limitation,
             research, analysis, customer and distribution information and
             competitive analysis; provided (i) such research, analyses, and
             information are available at Abbott and have already been prepared
             at Abbott; (ii) Abbott has no contractual or other obligation which
             would prevent it from sharing such information with SangStat; and
             (iii) Abbott shall not be required to absorb any internal or
             external expenses with respect to providing such information.
             SangStat will be free to use such information internally for
             purposes of this Agreement only and only during the term of this
             Agreement. Any such information shall be considered Confidential
             Information.
          6. Additional Obligations. In addition to (and without in any way
             limiting) the foregoing, Abbott shall undertake and perform,
             without limitation, all Abbott obligations set forth in the
             Co-Promotion Plan approved by the Executive Steering Committee.
             Such Co-Promotion Plan may include all of the activities listed on
             Exhibit B. The Executive Steering Committee may revised the
             Co-Promotion Plan obligations at any time and from time to time,
             provided that any such amendment must be in writing and signed by
             the Parties.
     
      3. Mutual Marketing Obligations
          1. Training. Each Party shall pay all costs associated with training
             and re-training its relevant staff to promote knowledge of the
             Products and in accordance with the Co-Promotion Plans and all
             Legal Requirements; provided, however, that SangStat shall make
             available to Abbott the Product-specific training materials that
             are currently being used for its Sales Representatives for SangCya
             and CycloTech in sufficient quantities to distribute to each Abbott
             Sales Representative. The Co-Promotion Committee shall determine
             who shall develop the training materials for the Capsule Product
             and any other Product, including new training materials for SangCya
             or CycloTech. The costs for printing the SangCya and CycloTech
             specific training materials for either Abbott or SangStat and for
             developing and printing Training Materials for the Capsule Product
             or any other Product shall be considered part of Promotional and
             Marketing Costs.
          2. Market Research. The Co-Promotion Committee shall determine what
             market research should be done. Market research shall consist of
             Primary and Secondary Market Research ("Market Research"). The
             Co-Promotion Committee shall assign responsibility for Primary
             Market Research between the Parties. "Primary Market Research"
             shall include focus group interviews, market research surveys,
             in-depth interviews with medical providers, and similar types of
             market research agreed to by the Co-Promotion Committee. "Secondary
             Market Research" shall include syndicated data from IMS and other
             representative data sources (the "Marketing Reports"). The
             Co-Promotion Committee shall determine the type of reports to be
             obtained through Secondary Market Research. The Marketing Reports
             shall be shared between the Parties and may be used by either
             Party. The costs for Market Research shall be considered part of
             Promotional and Marketing Costs. Additional market research or
             reports beyond the Marketing Reports shall be the responsibility
             and cost of the individual Parties.
          3. Incentives. Each Party shall reward its personnel for promoting the
             Products through an incentive-based compensation system at least to
             the same extent and in the same manner as such Party would reward
             its personnel for the promotion of one of its own products of
             comparable commercial value and comparable required detailing
             effort and in any event at least equal to the product with the
             highest level of incentives which is being promoted by such Sales
             Representatives. Each Party shall have the right, at its expense,
             to audit the other Party's compliance with this Section 3.3.3
             pursuant to the audit provisions set forth in Section 6.13.
          4. Sampling. The Co-Promotion Committee shall establish a sampling
             program pursuant to which one or both of the Parties shall
             distribute Stock Package Request Units free of charge to health
             care personnel on an ongoing basis in accordance with a Stock
             Package Request Program developed by the Co-Promotion Committee for
             such Product and all Legal Requirements. Each Party shall maintain
             all records required pursuant to the Prescription Drug Marketing
             Act of 1987, including, without limitation, maintenance of written
             requests and delivery receipts for any units delivered to its sales
             force for so long as required by such Act. Each Party shall
             promptly report to the other Party any thefts or losses of Stock
             Package Request Units. The costs related to the Manufacturing Costs
             of such Stock Package Request Program shall be considered
             Promotional and Marketing Costs.
          5. Indigent Programs. In addition to the sales and marketing
             activities covered under this Agreement, the ANDA holder for the
             applicable Product shall establish and operate an indigent program
             for distribution of its Products to needy individuals and/or the
             physicians and other providers serving such needy individuals in
             the Territory. The Co-Promotion Committee shall meet and agree upon
             the details and costs of such program. The ANDA holder for the
             applicable Product shall be solely responsible for administering
             such programs. The costs related to such indigent programs shall be
             considered Promotional and Marketing Costs.
          6. Development of Promotional Materials. The Co-Promotion Committee
             shall develop, produce and distribute the Product promotional
             materials to the Sales Representatives. All Product promotional
             materials shall be subject to final review and approval of the
             regulatory department of the Party that holds the ANDA on such
             Product. The ANDA holder shall indemnify the other Party for any
             use of such approved promotional material in accordance with
             Article 16, provided the distribution of such promotional materials
             by such Party is in accordance with the terms of this Agreement.
             SangStat shall provide, at cost, a reasonable number of copies of
             its currently existing promotional materials regarding SangCya and
             CycloTech as requested by Abbott, for distribution by Abbott to its
             Sales Representatives. SangStat's regulatory department has or
             shall have approved such promotional materials. All costs relating
             to promotional materials for the Products shall be shared by the
             Parties as set forth below in Section 3.3.7.
          7. Promotional and Marketing Costs. The Parties shall share the
             Promotional and Marketing Costs for each of the Products as
             follows: (a) SangStat shall be responsible for sixty percent (60%)
             and Abbott shall be responsible for forty percent (40%) of the
             Promotional and Marketing Costs for Sang-2000 (if it is the first
             Capsule Product to receive Regulatory Approval), (b) SangStat shall
             be responsible for forty percent (40%) and Abbott shall be
             responsible for sixty percent (60%) of Promotional and Marketing
             Costs for Gengraf (if it is the first Capsule Product to receive
             Regulatory Approval), and (c) SangStat shall be responsible for
             sixty-five percent (65%) and Abbott shall be responsible for
             thirty-five percent (35%) of Promotional and Marketing Costs for
             SangCya and CycloTech. The total 1999 Calendar Year budget and 2000
             Calendar Year budget for Promotional and Marketing Costs are set
             forth below:
         
             
         
              
             
             SangCya and CycloTech
             
             Capsule Product
             
             1999
             
             $ [   *   ]
             
             $ [   *   ]
             
             2000
             
             $ [   *   ]
             
             $ [   *   ]
         
             The 1999 budget for SangCya and CycloTech shall be pro-rated for
             the remainder of the calendar year based on the Effective Date. For
             example, if the Effective Date is June 1, 1999, then the calendar
             year 1999 budget for Promotional and Marketing Costs for SangCya
             and CycloTech would be [ * ]. The 1999 calendar year budget for the
             Capsule Product assumes the Capsule Product is launched the first
             quarter of 2000. If the Co-Promotion Committee determines that the
             Capsule Product is not likely to be launched in the first quarter
             of 2000, then the 1999 budget for the Capsule Product shall be [ *
             ]. If the Capsule Product is not launched on or before January 1,
             2000, the calendar year 2000 budget for the Capsule Product will be
             pro-rated monthly for the calendar year based on the Launch Date.
             For example, if the Launch Date is April 1, 2000, the calendar year
             2000 budget shall be [  * ]. The Executive Steering Committee may
             revise such budgets. Any such revision shall be documented and
             signed by the Parties. Within ninety (90) days prior to the start
             of each calendar year beginning with 2001, the Co-Promotion
             Committee shall meet and agree upon the budget for the Promotional
             and Marketing Costs for SangCya and the Capsule Product for the
             upcoming calendar year.
         
          8. Detailing. The Executive Steering Committee shall review the Abbott
             Detailing Commitment and the SangStat Detailing Commitment on an
             annual basis to determine whether or not adjustments should be made
             to either Party's detailing commitment. Notwithstanding the
             foregoing, no changes shall be made to either the Abbott Detailing
             Commitment or the SangStat Detailing Commitment unless both Parties
             agree in writing.
          9. Managed Care Organizations. Abbott and SangStat shall work together
             to develop Product acceptance among Managed Care Organizations as
             widely as possible. SangStat shall have the right to conduct Sales
             Calls to Managed Care Organizations, either concurrently or
             separately from Abbott, and to promote any of the Products in
             accordance with the terms of this Agreement. In connection
             therewith, the Parties shall share information regarding proposed
             Sales Calls on Managed Care Organizations under the supervision of
             the Co-Promotion Committee to ensure co-ordination. Abbott shall
             use Commercially Reasonable Efforts to promote SangCya and
             CycloTech to Managed Care Organizations.

 4.  Distribution Activities
      1. Distribution. The distribution of the Products shall be as set forth in
         Section 2.2.
      2. Service Level. The Distributor of the Product (SangStat in the case of
         SangCya, CycloTech, and Gengraf and Abbott in the case of Sang-2000)
         shall completely fulfill at least [ * ] of the orders placed for
         Products by N.D.C. number within two (2) business days of the receipt
         of such orders by shipping all of the Products ordered to the customer
         within such two (2) business day period (the "Service Level
         Commitment"). The Distributor shall maintain, and provide to the other
         Party upon request, sufficient, accurate and complete records to
         evidence its compliance or noncompliance with this Service Level
         Commitment. The obligations of the Distributor under this Section 4.2
         are subject to Supplier timely providing Distributor with sufficient
         quantities of Product to fulfill such obligations.

 5.  Management of Relationship
      1. Co-Promotion Committee
          1. Product Manager. Each Party shall have a "Product Manager."
             Initially, the Product Manager shall be the current cyclosporine
             Product Manager for each Party. The Product Managers shall be
             responsible for day-to-day communications between the Parties.
             Either Party may change its Product Manager at any time and from
             time to time by giving the other Party written notice. The Product
             Managers shall meet every month to discuss the progress of the
             development and marketing efforts and, if applicable, to exchange
             information. Product Managers are not authorized to amend, alter or
             extend this Agreement in any manner. If the Product Managers
             disagree on any issue, and cannot resolve it within 14 days, either
             Product Manager may submit the problem to the Co-Promotion
             Committee.
          2. Co-Promotion Committee. The Parties shall form a Co-Promotion
             Committee within thirty (30) days after the Effective Date. The
             Co-Promotion Committee shall consist of three members from each
             party. Each Party may change its members of the Co-Promotion
             Committee at any time and from time to time by giving the other
             Party written notice. The Co-Promotion Committee shall meet on a
             calendar quarterly basis or more frequently if agreed to by both
             Parties. The Co-Promotion Committee shall keep minutes of each
             meeting. In addition to other responsibilities agreed to by the
             Parties, the Co-Promotion Committee shall develop, propose and
             oversee the implementation of the annual Co-Promotion Plan for the
             promotion of such Product, including both an associated budget
             therefor and a sampling program for such Product. The Co-Promotion
             Plan for SangCya shall state how many CycloTech devices and fluid
             paths will be distributed free of charge during such year;
             provided, however, that if SangStat elects to distribute more
             CycloTech devices and fluid paths than the Co-Promotion Plan calls
             for, the cost of these additional CycloTech devices shall not be
             included in the Net Distribution Margin for SangCya. The budgets
             for Promotional and Marketing Costs for 1999 and 2000 have been
             established and are set forth in Section 3.3.7. The Co-Promotion
             Committee may not change any obligation of the Parties established
             under this Agreement without written consent of the Parties.
             Decisions of the Co- Promotion Committee shall be unanimous, and
             disagreements within the Co-Promotion Committee shall be escalated
             to the Executive Steering Committee.
     
      2. Development Committee. The Parties shall form a Development Committee
         within thirty (30) days after the Effective Date.. The Development
         Committee shall consist of three members from each party. Each Party
         may change its members of the Development Committee at any time and
         from time to time by giving the other Party written notice. The
         Development Committee shall meet on a calendar quarterly basis or more
         frequently if agreed by the Parties. The Development Committee shall
         keep minutes of each meeting. In addition to other responsibilities
         agreed to by the Parties, the Development Committee shall develop,
         propose and oversee the implementation of an annual plan for the
         post-approval development activities for such Product (each a
         "Development Plan"), including an associated budget therefor. Section
         7.2.4 sets forth the agreed budget for the Development Plan for both
         calendar years 1999 and 2000. The Development Committee may not change
         any obligation of the Parties established under this Agreement without
         written consent of the Parties. Decisions of the Development Committee
         shall be unanimous, and disagreements within the Development Committee
         shall be escalated to the Executive Steering Committee. The Development
         Committee shall meet within ninety (90) days after the Effective Date
         to develop a back-up supply strategy for each Party for bulk active
         ingredient and finished Capsule Product to minimize risk of Product
         shortage.
      3. Executive Steering Committee
          1. General. The Executive Steering Committee shall consist of three
             executives from each party. Each party may change its members of
             the Executive Steering Committee at any time and from time to time
             by written notice to the other Party. The initial members of the
             Executive Steering Committee for each Party are set forth below:
         
             
         
             For Abbott
             
             For SangStat
             
             Vice President, Commercial Operations,
             Pharmaceutical Products Division
             
             Chief Executive Officer
             
             Vice President, Commercial Operations,
             Chemical and Agricultural Products Division
             
             Senior Vice President, Finance
             
             General Manager, HIV and Transplantation, Pharmaceutical Products
             Division
             
             Senior Vice President, Operations
         
          2. Quarterly Meetings. The Executive Steering Committee shall meet
             each calendar quarter to discuss the status of the sales and
             marketing of the Products. The Executive Steering Committee shall
             also review quarterly performance versus budget. Twice per year,
             the Executive Steering Committee shall adopt or readopt an
             operating budget and a Co-Promotion Plan. Within the parameters of
             this Agreement, the budget and Co-Promotion Plan will describe the
             major financial and non-financial responsibilities of the Parties
             (e.g., manufacturing, sales, marketing, development, etc. and major
             objectives.)
          3. Authority. The Executive Steering Committee may take action only by
             the unanimous written consent of all members identified above.
          4. Dispute Resolution. If an issue remains unresolved after
             consideration by the Executive Steering Committee, any Executive
             Steering Committee member may escalate it to the President,
             Pharmaceutical Products Division, for Abbott, but in the case of a
             dispute relating to the supply of Gengraf, then to the President,
             Chemical and Agricultural Products Division, for Abbott, and the
             Chief Executive Officer, for SangStat for resolution. If an issue
             still remains unresolved, either Party may refer to Section 18.13
             for resolution.

 6.  Payments
      1.  Milestone Payments
           1. Signing of Agreement. Within ten (10) business days after the
              Effective Date, Abbott shall pay SangStat a non-refundable (except
              as provided in Section 14.4) seven million dollar (U.S.
              $7,000,000) milestone.
           2. SangCya. In consideration of the right to co-promote SangCya,
              Abbott shall pay SangStat a non-refundable (except as provided in
              Section 14.4) milestone payment of eight million eight hundred
              thousand dollars (U.S. $8,800,000), payable as follows:
               a. Ninety (90) days after the Effective Date, Abbott shall pay
                  SangStat six million dollars (U.S. $6,000,000);
               b. Ninety (90) days after the Abbott Launch Date for SangCya,
                  Abbott shall pay SangStat nine hundred thousand dollars (U.S.
                  $900,000); and
               c. One hundred and eighty (180) days after the Abbott Launch Date
                  for SangCya, Abbott shall pay SangStat one million nine
                  hundred thousand dollars (U.S. $1,900,000).
          
           3. Gengraf. In consideration of the right to co-promote Gengraf,
              SangStat shall pay Abbott a non-refundable milestone payment of
              four million dollars (U.S. $4,000,000), payable by December 31,
              1999.
           4. Regulatory Approval - Capsule Product. Within ten (10) business
              days after Regulatory Approval of the first Capsule Product,
              Abbott shall pay SangStat a non-refundable (except as provided in
              Section 14.4) milestone of five million dollars (U.S. $5,000,000).
     
      2.  Loan. Within ten (10) business days of the Effective Date, Abbott
          shall pay SangStat sixteen million dollars (U.S. $16,000,000) (the
          "Loan"). The Loan shall bear simple interest calculated annually at
          the Prime Rate, as of the date the Loan is funded, plus one percent
          (1%). Interest is payable annually on whatever interest is accrued,
          starting December 31, 1999 and each December 31st thereafter until
          December 31, 2004. The Loan shall be secured by a security interest in
          the exclusive United States marketing rights for SangCya, including
          all necessary license rights to manufacture, promote and sell SangCya
          in the United States (the "Marketing Rights"). SangStat may repay the
          Loan, together with accrued interest at any time, but in no event with
          respect to the principal and accrued but unpaid interest, by later
          than December 31, 2004. SangStat shall execute such instruments as are
          reasonably necessary so that Abbott may perfect its security interest
          in the Marketing Rights.
      3.  Stock Purchase Agreement. Concurrent with execution of this Agreement,
          the Parties shall enter into a Stock Purchase Agreement and related
          agreements in the form attached hereto as Exhibit G pursuant to which
          Abbott shall purchase from SangStat and SangStat shall issue to Abbott
          certain securities of SangStat.
      4.  Supplemental Fee
           1. Definition. If Gengraf is the first Capsule Product to receive
              Regulatory Approval, Abbott shall pay to SangStat as a
              supplemental fee a percentage share of Net Distribution Margin on
              Gengraf as described in this Section 6.4 (the "Supplemental Fee").
           2. Calendar Year 2000. From the Launch Date and through calendar year
              2000, the Supplemental Fee shall equal [ * ] of the Net
              Distribution Margin for Gengraf.
           3. Calendar Year 2001 and After
               a. Base Rate. For calendar years 2001 and beyond, the base rate
                  percentage for the Supplemental Fee shall be fixed using
                  Matrix A below based on the date on which Abbott receives
                  Regulatory Approval for Gengraf (the "Base Rate").
              
                  Matrix A
              
                  Supplemental Fee - SangStat's Base Rate
              
                  
              
                   
                  
                  Date of Regulatory Approval of Gengraf
                  
                   
                  
                  On or before December 31, 1999
                  
                  After December 31, 1999 but on or before March 31, 2000
                  
                  After March 31, 2000 but on or before June 30, 2000
                  
                  After June 30, 2000, but on or before September 30, 2000
                  
                  After September 30, 2000, but on or before December 31, 2000
                  
                  Any time after December 31, 2000
                  
                  SangStat's Percentage Share of Net Distribution Margin
                  
                  [ * ]
                  
                  [ * ]
                  
                  [ * ]
                  
                  [ * ]
                  
                  [ * ]
                  
                  [ * ]
              
                  
              
                  Increases to Base Rate based on Net Sales of Gengraf. In
                  addition, SangStat's percentage share of Net Distribution
                  Margin shall be increased from the Base Rate, by (i) [ * ]
                  additional percentage point on all sales of Gengraf if Net
                  Sales of Gengraf for such calendar year are more than [ * ];
                  (ii) [ * ]*additional percentage points on all sales of
                  Gengraf if Net Sales of Gengraf for such calendar year are
                  more than [ * ]; and (iii) [  *  ] additional percentage
                  points on all sales of Gengraf if Net Sales of Gengraf for
                  such calendar year are more than [ * ]. The additional
                  percentage points set forth in clauses (i), (ii) and (iii)
                  above shall apply to all sales of Gengraf for such calendar
                  year during which the minimum Net Sales thresholds described
                  above in this paragraph have been exceeded. For example, if
                  Gengraf is approved April 5, 2000, the Supplemental Fee shall
                  be [ * ] for all calendar years beginning with 2001. Each
                  calendar year that the Gengraf Net Sales are greater than [ *
                  ], the Parties shall adjust the Supplemental Fee based on the
                  amount of the Gengraf Net Sales. For example, if the Gengraf
                  Net Sales for calendar year 2001 are [ * ], then for calendar
                  year 2001, the Supplemental Fee shall be increased from [ * ]
                  to [ * ].
     
      5.  Commissions
           1. Sang-2000 Commission Rate. If Sang-2000 is the first Capsule
              Product to receive Regulatory Approval, SangStat shall pay Abbott
              a commission equal to a percentage of the Net Distribution Margin
              of Sang-2000 as set forth below (the "Sang-2000 Commission Rate").
              The Sang-2000 Commission Rate shall be determined based upon the
              timing of the Sang-2000 Regulatory Approval as set forth below:
          
              
          
              Sang-2000 Regulatory Approval Date
              
              Sang-2000 Commission Rate
              
              (a) Less than sixty (60) days before Gengraf
              receives Regulatory Approval
              
              [   *   ]
              
              (b) Sixty (60) days but less than one hundred twenty
              days before Gengraf receives Regulatory Approval
              
              [   *   ]
              
              (c) One hundred twenty (120) days or more before Gengraf
              receives Regulatory Approval if the Sang-2000 Regulatory
              Approval is received on or after July 1, 2000
              
              [   *   ]
              
              (d) One hundred twenty (120) days or more before Gengraf
              receives Regulatory Approval, if the Sang-2000 Regulatory
              Approval is received before July 1, 2000
              
              [   *   ]
              
              (e) One hundred twenty (120) days or more before Gengraf
              receives Regulatory Approval, if the Sang-2000 Regulatory
              Approval is received on or after July 1, 2000
              
              See Matrix B below
          
              In addition, the Sang-2000 Commission Rate shall be adjusted as
              provided in Matrix B below if the Sang-2000 Regulatory Approval
              occurs (i) one hundred twenty (120) days or more prior to
              Regulatory Approval of Gengraf, and (ii) on or after July 1, 2000.
              If (i) and (ii) are satisfied, the Sang-2000 Commission Rate shall
              be increased to the percentage specified in Matrix B below, based
              on the date that Sang-2000 receives Regulatory Approval:
          
              Matrix B
          
              Sang-2000 Commission Rate
          
              (Abbott's Share of Net Distribution Margin)
          
               
              
              Date of Regulatory Approval of Sang-2000
              
               
              
              After June 30, 2000 but on or before September 30, 2000
              
              After September 30, 2000 but on or before December 31, 2000
              
              After December 31, 2000, but on or before March 31, 2001
              
              After March 31, 2001 but on or before June 30, 2001
              
              After June 30, 2001
              
              Abbott's Share of Net Distribution Margin
              
              [ * ]
              
              [ * ]
              
              [ * ]
              
              [ * ]
              
              [ * ]
          
              For example, if Sang-2000 receives Regulatory Approval on October
              31, 2000 and Gengraf receives Regulatory Approval on March 16,
              2001, then the Sang-2000 Commission Rate will be [ * ].
          
           2. SangCya Commission Rate. As additional consideration, SangStat
              shall pay Abbott a commission equal to a percentage of Net
              Distribution Margin as set forth below in Matrix C (the "SangCya
              Commission Rate") from the sales of SangCya. However, if Sang-2000
              receives Regulatory Approval before Gengraf then the Commission
              Rate for SangCya shall be limited to [ * ]. In addition, if
              Gengraf is subject to [ * ], then the SangCya Commission Rate
              shall be limited to [ * ] during the term of [ * ] and thereafter
              if Sang-2000 is launched.
          
              Matrix C
          
              SangCya Commission Rate unless Sang-2000
          
              Receives Regulatory Approval Before Gengraf
          
              Date
              
               
              
               
              
              From Effective Date to December 31, 2000 or the date upon which
              Gengraf receives U.S. Regulatory Approval, whichever occurs first
              
              From the date Gengraf receives U.S. Regulatory Approval until
              December 31, 2000
              
              From January 1, 2001 until December 31, 2004
              
              Commission Rate (Measured as a Percentage of Net Distribution
              Margin of SangCya)
              
              [ * ]
              
              [ * ]
              
              [ * ]
          
           3. CycloTech Commission Rate. If SangStat elects to sell CycloTech
              for use with SangCya in the Territory, SangStat shall pay Abbott a
              commission on the sales of such CycloTech devices that is a
              percentage of the Net Distribution Margin on such devices and
              which is calculated in the same manner as the then applicable
              SangCya Commission Rate set forth in Matrix C above (the
              "CycloTech Commission Rate"). However, if Sang-2000 receives
              Regulatory Approval before Gengraf, then the CycloTech Commission
              Rate shall be limited to [ * ]. In addition, if Gengraf is or
              becomes subject to a [ * ], then the CycloTech Commission Rate
              shall be limited to [ * ] during the term of such [ * ] and
              thereafter if Sang-2000 is launched.
           4. Other Cyclosporine Product Commission Rate. In consideration for
              the mutual covenant contained in Section 2.5, if a Party or any of
              its Affiliates sells in the Territory an Other Cyclosporine
              Product (the "Marketing Party"), the Marketing Party shall pay to
              the other Party on each Other Cyclosporine Product sold, a
              commission of [  *  ] of Net Sales received by the Marketing Party
              from the sale of the Other Cyclosporine Product in the Territory,
              until the earlier of (a) December 31, 2004, or (b) such time as
              the Marketing Party has paid to the other Party [ * ] in respect
              of such Net Sales of such Other Cyclosporine Product, or (c)
              termination of this Agreement pursuant to Section 14.2 due to a
              breach by the non-Marketing Party; or (d) termination of this
              Agreement pursuant to Section 14.3 or Section 14.4.
     
      6.  Calculation of Supplemental Fees and/or Commissions. If Gengraf is the
          first Capsule Product launched, SangStat shall at the end of each
          calendar quarter calculate Net Sales and Net Distribution Margins to
          determine (i) the commission due SangStat for SangCya and (ii) the
          Supplemental Fee due SangStat for Gengraf. If Sang-2000 is the first
          Capsule Product launched, Abbott shall at the end of each calendar
          quarter calculate Net Sales and Net Distribution Margin to determine
          the commission due Abbott for Sang-2000.
      7.  Reports
           1. Gengraf First Capsule Product. If Gengraf is the first Capsule
              Product to receive Regulatory Approval, Abbott shall provide to
              SangStat its Manufacturing Costs for Gengraf, and any applicable
              deductions needed to calculate Net Sales of Gengraf (including,
              for example, rebates, administrative fees or chargebacks
              incurred), quarterly by the thirtieth (30th) day after each
              calendar quarter. SangStat shall provide to Abbott its
              Distribution Expense for Gengraf and SangCya and its Manufacturing
              Cost for SangCya quarterly by the thirtieth (30th) day after each
              calendar quarter. SangStat shall provide Abbott with a Net
              Distribution Margin report for each Product (a "Payment Report")
              by the forty-fifth (45th) day after each calendar quarter. In
              addition, the Payment Report shall include a report delineating,
              for each entity contributing to Net Distribution Margin: (a) the
              number and types of Products sold during the applicable period,
              (b) the calculation of Net Sales of such Product; (c) the
              calculation of Net Distribution Margin for such Product, and
              (d) the calculation of the amount due to Abbott or SangStat, as
              the case may be.
           2. Sang-2000 First Capsule Product. If Sang-2000 is the first Capsule
              Product to receive Regulatory Approval, then SangStat shall
              provide to Abbott its Manufacturing Costs for Sang-2000, and any
              applicable deductions needed to calculate Net Sales of Sang-2000
              (including, for example, rebates, administrative fees or
              chargebacks incurred) to Abbott quarterly by the thirtieth (30th)
              day after each calendar quarter. Abbott shall provide to SangStat
              its Distribution Expense for Sang-2000 quarterly by the thirtieth
              (30th) day after each calendar quarter. Abbott shall provide
              SangStat with a Payment Report for Sang-2000 by the forty-fifth
              (45h) day after each calendar quarter. SangStat shall continue to
              provide Abbott the Payment Reports for SangCya and CycloTech as
              set forth in Section 6.7.1.
     
      8.  Pricing
           1. Product Price. In the case of Capsule Product, Supplier shall sell
              Capsule Product to Distributor, and Distributor agrees to purchase
              the Capsule Product from Supplier at a price equal to [ * ] times
              the then current published WAC (as defined below) for such Capsule
              Product. The Distributor anticipates that WAC for such Capsule
              Product shall be approximately [ * ] of the wholesale acquisition
              cost for distributors of Neoral capsule product.
           2. Wholesale Acquisition Cost (WAC). The Distributor shall establish
              the wholesale acquisition cost ("WAC") for each Product sold by
              the Distributor. Within ten (10) days after the first Capsule
              Product receives Regulatory Approval, each Party shall deliver a
              letter(s) to the First Databank informing First Databank that the
              Distributor shall be solely authorized to utilize the N.D.C.
              number for the Product to establish the WAC for such Product
              throughout the Term, unless the Distributor's rights to distribute
              such Product expire or are terminated hereunder. Distributor shall
              cooperate with Supplier in executing such letters to be sent to
              First Databank as may be necessary to permit Distributor to
              establish the WAC for each Product.
           3. Rebates, Administrative Fees and Chargebacks. Abbott shall be
              solely responsible for paying any rebates and administrative fees
              and processing chargebacks due thereunder for the Products. Abbott
              shall not include SangCya or Sang-2000 in a contract with a
              Managed Care Organization covering any of Abbott's other products.
              SangStat shall maintain and provide to Abbott upon request
              sufficient, accurate and complete records to permit Abbott to
              validate chargebacks and other contract sales, including sales to
              Managed Care Organizations. Abbott shall be solely responsible for
              the terms and conditions of any Managed Care Organization
              contracts for Gengraf Capsule Product. All rebates, administrative
              fees and chargebacks paid to Managed Care Organizations shall be
              included in the calculation of Net Sales, subject to the
              restrictions contained in the definition of Net Sales.
           4. Medicaid Rebates. The Parties anticipate that the holder of the
              ANDA for each Product (the "Reporting Party") shall be responsible
              both for paying any Medicaid rebates owed to the government on the
              sales of such Product, and filing any required reports with the
              government with respect to such rebates. The Party that is not the
              Reporting Party (the "Non-Reporting Party") shall provide any
              information that is reasonably requested by the Reporting Party in
              order to prepare such government reports on a calendar quarterly
              basis. The Reporting Party, in its sole discretion, shall
              determine the calculation of any Medicaid rebate due on its
              Product(s); the Non-Reporting Party shall reimburse the Reporting
              Party for the financial liability resulting from any inaccurate or
              incomplete provision of information to the Reporting Party. Any
              other liability relating to the Reporting Party's calculation of
              the Medicaid rebate shall be the Reporting Party's responsibility.
     
      9.  Product Shortage. With respect to any Product that is the subject of a
          Product Shortage, the Parties shall each receive [ * ] of Net
          Distribution Margin for such Product during the second and any
          subsequent calendar quarters in which such Product Shortage is in
          effect. Immediately following termination of a Product Shortage, the
          Net Distribution Margin for such Product shall be re- established at
          the percentages in effect immediately prior to the calendar quarter in
          which the Product Shortage first occurs. For purposes of this Section,
          a "Product Shortage" means any calendar quarter in which Supplier
          fails to supply, for any reason except for Force Majeure, at least [ *
          ] of all firm orders of a Product (the "Orders") for such calendar
          quarter, but if and only if such Orders (i) do not exceed the most
          recent forecast for such calendar quarter, (ii) are no greater than
          the level required to fill Product prescriptions dispensed in the
          Territory during such calendar quarter. If, however, Supplier fills
          all pending and new Orders which have been placed in accordance with
          the terms of this Agreement during the calendar quarter immediately
          following the calendar quarter in which such Product Shortage
          occurred, Supplier shall be deemed to have remedied the Product
          Shortage and no change in the Net Distribution Margin percentages will
          occur with respect to such Product Shortage. However, the first
          calendar quarter for which the Parties shall apply the Product
          Shortage test shall be the third calendar quarter after the calendar
          quarter in which the Launch Date for such Product occurs.
      10. Timing of Payments
           1. Payment of Product Price
               a. Gengraf - Ninety Days following Initial Sale. If Gengraf is
                  the first Capsule Product to receive Regulatory Approval,
                  then, with respect to shipments delivered before SangStat's
                  first sale of Gengraf to the market (the "Initial Sale") or
                  within ninety (90) days thereafter, SangStat shall pay to
                  Abbott the Product Price for such Capsule Product within
                  ninety (90) days of receipt of invoice; provided, however,
                  that SangStat may defer payments on each shipment until one
                  hundred and twenty (120) days after receipt of invoice without
                  being in breach of this Agreement if SangStat pays interest to
                  Abbott at the Prime Rate on the amount of the payment that
                  remains outstanding on the ninety-first (91st) day after
                  receipt of such invoice and after one hundred and twenty (120)
                  days in accordance with Section 6.12. After one hundred and
                  twenty (120) days, however, SangStat shall be in material
                  breach of this Agreement for failure to pay until SangStat
                  makes such payment and all accrued interest.
               b. Gengraf - More than Ninety Days following Initial Sale. If
                  Gengraf is the first Capsule Product to receive Regulatory
                  Approval, then, with respect to shipments delivered more than
                  ninety (90) days after the Initial Sale of the Capsule
                  Product, SangStat shall pay to Abbott the Product Price for
                  such Capsule Product within sixty (60) days of receipt of
                  invoice; provided, however, that SangStat may defer payments
                  on each shipment until ninety (90) days after receipt of
                  invoice without being in breach of this Agreement if SangStat
                  begins to pay interest to Abbott at the Prime Rate on the
                  amount of the payment that remains outstanding on the 61st day
                  after receipt of such invoice and after ninety (90) days in
                  accordance with Section 6.12. After one hundred and twenty
                  (120) days, however, SangStat shall be in material breach of
                  this Agreement for failure to pay until SangStat makes such
                  payment and all accrued interest.
               c. Sang-2000. If Sang-2000 is the first Capsule Product to
                  receive Regulatory Approval, then with respect to Sang-2000
                  shipped to Abbott hereunder, Abbott shall pay to SangStat the
                  Product Price for such product within forty-five (45) days
                  after the date Abbott receives such shipment.
          
           2. Payment of Supplemental Fee and Commissions. The Supplemental Fee
              and the Commissions due pursuant to this Article 6 shall be paid
              within forty-five (45) days after the end of the calendar quarter
              in which they are accrued by each Party.
     
      11. Payment Details. All such payments are to be made in US dollars in the
          United States.
      12. Late Payments. Late payments by either Party to the other Party shall
          bear interest at the lower of: (i) the Prime Rate plus 2% or (ii) the
          maximum rate allowed by law.
      13. Records/Audits. Each Party shall keep complete and accurate records
          reflecting all information necessary or useful in verifying the
          accuracy of each Payment Report, as well as records reflecting all
          information necessary or useful to verify the accuracy of each Party's
          Supplemental Fees, Commissions, Net Distribution Margins, Net Sales,
          Manufacturing Costs, Distribution Expenses, Development Costs,
          Promotional and Marketing Costs, Physician Details, and Service Level
          Commitment (collectively, the "Audited Information"). Each Party shall
          have the right to hire an independent certified public accountant to
          inspect the Audited Information (which accountant shall agree in
          writing to keep all Audited Information confidential except as needed
          to disclose any discovered discrepancies); provided, such audit:
          (i) is conducted during normal business hours, (ii) is conducted no
          more often then once per year (unless a discrepancy greater than five
          percent (5%) is discovered in favor of the auditing party), and
          (iii) is conducted only after the auditing party has given thirty (30)
          days' prior written notice. The auditing party shall bear the full
          cost and expense of such audit, unless a discrepancy in excess of five
          percent (5%) in favor of the auditing party is discovered, in which
          event the audited party shall bear the full cost and expense of such
          audit. Regardless of the amount of discrepancy discovered, all
          discrepancies (and interest thereon) shall be due and payable within
          thirty (30) days after the Party receives notice thereof.
      14. Product Supplied for Clinical Trials, Promotional and Humanitarian
          Uses. The Executive Steering Committee shall determine the quantity of
          each Product to be used for clinical trials and investigational IND's
          (as that term is defined by the FDA). Product supplied for such
          purposes shall be without charge hereunder except as provided in this
          Section 6.14. Such Product shall be supplied at its Manufacturing
          Cost, and the cost shall be treated (and allocated between the
          Parties) as Development Costs; no Supplemental Fee, Commissions, or
          other payment shall be due under this Agreement in respect of such use
          and any Product used for such purpose shall not be included in
          calculation of Net Distribution Margin.

 7.  Product Development
      1. Development Obligations
          1. CycloStat System. Abbott Pharmaceutical Products Division shall
             introduce and facilitate discussions between SangStat and Abbott
             Diagnostic Division with respect to co-development, marketing and
             promotion of the CycloStat System.
          2. Products. As directed by the Executive Steering Committee, the
             Parties shall conduct Phase IV marketing support trials for the
             Products (after obtaining Regulatory Approval of such Products) to
             enhance the marketing and development of the Products in the
             Territory.
     
      2. Development Costs. The Parties shall share the Development Costs for
         the Products as set forth below. Except as set forth in this Section
         7.2, no payments for Development Costs shall be incurred with respect
         to a Product until the earlier of Regulatory Approval of such Product
         for Gengraf and Sang-2000 or the Effective Date for SangCya and
         CycloTech.
          1. Sang-2000. Beginning in calendar year 2000, SangStat shall be
             responsible for sixty percent (60%) and Abbott shall be responsible
             for forty percent (40%) of post-Regulatory Approval Development
             Costs for Sang-2000 (if it is the first Capsule Product to receive
             Regulatory Approval, otherwise the Parties shall not share the
             Development Costs for Sang-2000).
          2. Gengraf. Beginning in calendar year 2000 SangStat shall be
             responsible for forty percent (40%) and Abbott shall be responsible
             for sixty percent (60%) of Development Costs for Gengraf (if it is
             the first Capsule Product to receive Regulatory Approval otherwise
             the Parties shall not share the Development Costs for Gengraf).
             Notwithstanding the foregoing, SangStat shall be responsible for
             forty percent (40%) of Development Costs for Gengraf up to a
             maximum amount of [ * ] for the first calendar quarter of 2000 even
             if Gengraf does not have Regulatory Approval prior to March 31,
             2000. If Gengraf does not have Regulatory Approval by March 31,
             2000, SangStat shall have no further obligation to pay for any
             Development Costs for Gengraf until Gengraf obtains Regulatory
             Approval and then on a pro-rata basis for the remainder of calendar
             year 2000 using the percentages set forth in this Section 7.2.2.
          3. SangCya and CycloTech. In calendar year 1999, SangStat shall be
             responsible for sixty-five percent (65%) and Abbott shall be
             responsible for thirty-five (35%) of Development Costs for SangCya
             and CycloTech. Beginning in calendar year 2000, SangStat shall be
             responsible for seventy-five (75%) and Abbott shall be responsible
             for twenty-five (25%) of Development Costs for SangCya and
             CycloTech. Beginning in calendar year 2001 and thereafter, SangStat
             shall be responsible for eighty percent (80%) and Abbott shall be
             responsible for twenty percent (20%) of Development Costs for
             SangCya and CycloTech.
          4. 1999 and 2000 Budgets. The calendar year 1999 and calendar year
             2000 budget for Development Costs are set forth below:
     
         
     
          
         
         Oral Solution Product/CycloTech
         
         Capsule Product
         
         1999
         
         $ [   *   ]
         
         $ [   *   ]
         
         2000
         
         $ [   *   ]
         
         $ [   *   ]
     
         The 1999 budget for SangCya and CycloTech shall be pro-rated for the
         calendar year based on the Effective Date. For example, if the
         Effective Date is June 1, 1999, then the calendar year 1999 budget for
         Development Costs for SangCya and CycloTech would be [ * ]. The
         Executive Steering Committee may revise such budgets based on the
         written agreement of the Parties. Any such revision shall be documented
         and signed by the Parties. Except for the calendar year 1999 and
         calendar year 2000 budgets, which are set forth above, the Executive
         Steering Committee shall meet and agree upon the budget for the
         Development Costs for SangCya, CycloTech and the Capsule Product for
         the upcoming calendar year within ninety (90) days prior to the end of
         each calendar year.
     
      3. Obligations. Each party may, upon mutual agreement of the Parties,
         support the other by performing on the other's behalf certain of the
         other's obligations under Section 7.1.2, as applicable. The Parties
         also shall keep each other informed of expected dates of Regulatory
         Approvals for the Products as soon as they become aware of such
         information, in order to allow planning and co-ordination of pre-launch
         activities and Product manufacturing planning.
      4. Regulatory Approvals. Except as expressly agreed upon by the Executive
         Steering Committee, or otherwise expressly set forth in this Agreement,
         each Party shall be fully responsible for obtaining all necessary and
         applicable legal and regulatory approvals, including the Regulatory
         Approvals, and for compliance with all Legal Requirements necessary to
         manufacture and commercially market, (i) with respect to Abbott,
         Gengraf, and (ii) with respect to SangStat, SangCya, CycloTech and
         Sang-2000.

 8.  Trademarks

     The first Capsule Product to receive Regulatory Approval and be launched by
     the Parties shall be labeled, marketed and promoted by the Parties under a
     trademark to be selected no later than approximately thirty (30) days prior
     to the anticipated date of Regulatory Approval by the ANDA holder in its
     sole discretion and owned by the ANDA holder of such Product, provided the
     ANDA holder shall consult with the Executive Steering Committee with
     respect to selection of such trademark taking into account the brand
     recognition for the trade name of "SangCya" and "Gengraf." If the first
     Capsule Product is thereafter subject to a Sales Restraint, and the Parties
     launch the other Capsule Product, such other Capsule Product shall be
     marketed under a trademark to be developed and approved by the Executive
     Steering Committee and which trademark shall be owned by its ANDA holder.
     If Gengraf is the first Capsule Product to receive Regulatory Approval and
     the Executive Committee selects "SangCya" as the trademark to be used with
     respect to Gengraf, SangStat shall grant to Abbott, and Abbott shall
     accept, a limited, non-exclusive, non-transferable, non-sublicensable,
     royalty-free license to use the SangCya trademark, but only on the
     packaging, labeling and promotional materials for Gengraf and as otherwise
     directed by SangStat in writing. The Capsule Product that is launched by
     the Parties shall contain the name and other information of the Supplier as
     well as Distributor and any reasonable patent or patent application notices
     of the Supplier. The Parties, through the Co-Promotion Committee, shall
     agree upon the placement and attributes of such information. The trade
     packs of each Product and Stock Package Request Units shall be in the trade
     dress of the ANDA holder.

 9.  Supply of Finished Capsule Product
      1. Exclusivity. If Gengraf is the first Capsule Product to receive
         Regulatory Approval, then in accordance with the terms of this
         Agreement, Abbott shall fill SangStat's orders for Gengraf for the
         Territory. Abbott shall be the exclusive supplier of Gengraf in the
         Territory, including all bulk cyclosporine to be manufactured for use
         in such Gengraf. If Sang-2000 is the first Capsule Product to receive
         Regulatory Approval, then SangStat shall fill Abbott's orders for
         Sang-2000 for the Territory. SangStat shall be Abbott's exclusive
         supplier of Sang-2000 in the Territory. Neither Abbott nor its
         Affiliates shall manufacture or have manufactured any Product (whether
         or not it receives Regulatory Approval) for distribution or sale by any
         other party (including Abbott and its Affiliates) within the Territory
         except pursuant to this Agreement. Neither SangStat nor its Affiliates
         shall manufacture or have manufactured any Product (whether or not it
         receives Regulatory Approval) for distribution or sale by any other
         party (including SangStat and its Affiliates) within the Territory
         except pursuant to this Agreement, provided however the Parties
         recognize that SangStat shall distribute SangCya and CycloTech pursuant
         to the terms of this Agreement. This Section 9.1 shall not apply with
         respect to CycloTech for use with products other than (i) Products or
         (ii) Other Cyclosporine Products.
      2. Forecasting/Ordering
          1. Gengraf. SangStat shall develop jointly with Abbott (i) at least
             three (3) full calendar quarters prior to the calendar quarter in
             which the first commercial sale of Gengraf is projected to occur, a
             non-binding, good faith forecast of SangStat's quantity
             requirements for Gengraf for the calendar quarter in which the
             first commercial sale of Gengraf is projected to occur and (ii) a
             non-binding, good faith forecast of its quantity requirements for
             Gengraf for the subsequent three (3) calendar quarters. At least
             one (1) full calendar quarter prior to the calendar quarter in
             which the first commercial sale of Gengraf is projected to occur,
             SangStat's shall deliver to Abbott (i) its firm order and requested
             delivery dates for Gengraf for such calendar quarter and (ii) a
             non-binding, good faith forecast of its quantity requirements for
             Gengraf for the subsequent three (3) calendar quarters. SangStat
             shall deliver to Abbott within ten (10) days after the beginning of
             each calendar quarter, SangStat's firm order and requested delivery
             dates for Gengraf for the next calendar quarter and its binding,
             good faith forecast of its quantity requirements for Gengraf for
             the subsequent three (3) calendar quarters.
          2. Sang-2000. If it appears Sang-2000 will or if Sang-2000 is the
             first Capsule Product to receive Regulatory Approval, Abbott shall
             develop jointly with SangStat (i) at least three (3) full calendar
             quarters prior to the calendar quarter in which the first
             commercial sale of Sang-2000 is projected to occur, a non-binding,
             good faith forecast of Abbott's quantity requirements for Sang-2000
             for the calendar quarter in which the first commercial sale of
             Sang-2000 is projected to occur and (ii) a non-binding, good faith
             forecast of its quantity requirements for Sang-2000 for the
             subsequent three (3) calendar quarters. At least one (1) full
             calendar quarter prior to the calendar quarter in which the first
             commercial sale of Sang-2000 is projected to occur, Abbott shall
             deliver to SangStat (i) its firm order and requested delivery dates
             for Sang-2000 for such calendar quarter and (ii) a non-binding,
             good faith forecast of its quantity requirements for Sang-2000 for
             the subsequent three (3) calendar quarters. Abbott shall deliver to
             SangStat within ten (10) days after the beginning of each calendar
             quarter, Abbott's firm order and requested delivery dates for
             Sang-2000 for the next calendar quarter and its binding, good faith
             forecast of its quantity requirements for Sang-2000 for the
             subsequent three (3) calendar quarters.
          3. Limitation. No Supplier shall be required to accept a purchase
             order for any calendar quarter to the extent that it is in excess
             of one hundred and twenty-five percent (125%) of the most recent
             forecast for such calendar quarter. The Parties shall work together
             to manage any significant increase in wholesaler orders as a result
             of Year 2000 loading of Products.
     
      3. Manufacturing Capacity
          1. Gengraf. In order to fulfill SangStat's orders for Gengraf under
             this Agreement, Abbott shall use Commercially Reasonable Efforts to
             secure sufficient manufacturing capacity to launch and market
             Gengraf in the Territory with approximately [ * ] tons of bulk
             cyclosporine capacity available on an annual basis for Gengraf for
             distribution and sale in the Territory by December 31, 2001.
          2. Sang-2000. If Sang-2000 is the first Capsule Product to receive
             Regulatory Approval, then SangStat shall use Commercially
             Reasonable Efforts to secure sufficient manufacturing capacity to
             launch and market Sang-2000 in the Territory with approximately [ ]
             tons of bulk cyclosporine capacity available on an annual basis for
             Sang-2000 for distribution and sale in the Territory by December
             31, 2001.
          3. Additional Suppliers. The Parties shall work to determine
             additional sources of supply of cyclosporine to address any
             unexpected increase in the forecast or market for the Capsule
             Product (whether such Product is Sang-2000 or Gengraf). In
             particular, SangStat shall endeavor to arrange for the Parties to
             meet with SangStat's primary supplier of bulk cyclosporine for the
             purposes of ensuring that the Parties have access to additional
             quantities of bulk cyclosporine.

 10. Inventory of Products

     Supplier shall be responsible for maintaining adequate inventories of the
     Capsule Product based on the good faith forecast agreed to by the Parties
     in accordance with Section 9.2; Distributor shall be responsible for
     maintaining adequate inventories of Products for distribution to customers
     as provided hereunder. For purposes of this Section, "adequate inventories"
     shall mean inventories of such Product that are consistent with current
     practices for such Party's other currently marketed products.

 11. Supply of Bulk Product By Abbott

     Pursuant to the terms of the Amended and Restated Supply Agreement attached
     hereto as Exhibit F, Abbott shall supply bulk cyclosporine to SangStat for
     use in the manufacture of Cyclosporine Formulations (as defined in the
     Amended and Restated Supply Agreement).

 12. Ownership and Confidentiality
      1. Ownership. As between the Parties, each party will be the sole owner of
         the intellectual property rights in any invention of which only its
         employees and its third party contractors are inventors and each party
         will jointly own the intellectual property rights in all inventions of
         which its and the both Parties employees or contractors are joint
         inventors. Any assignments necessary to accomplish the foregoing are
         hereby made and each party will execute such further documents as may
         be reasonably requested by the other with respect thereto. Jointly
         owned inventions may be exploited and non-exclusively licensed to third
         parties by either party without accounting to or further approval of
         the other party either during the term of this Agreement or thereafter.
         Neither party will be obligated under this Agreement to obtain
         intellectual property licenses from third parties.
      2. Covenant Not to Sue. Neither Party nor its Affiliates shall during the
         term of this Agreement and thereafter assert any claim against the
         other Party or any of its Affiliates that the sale of such other
         Party's (or its Affiliate's) Product(s) or Other Cyclosporine
         Product(s) in the Territory infringes such Party's intellectual
         property.
      3. Proprietary Information. Each Party agrees that all inventions,
         processes, materials, chemicals, know-how and ideas and all other
         business, technical and financial information they obtain from the
         other are the confidential property of the disclosing party
         ("Proprietary Information" of the disclosing party). Except as
         expressly allowed in this Agreement, the receiving Party will hold in
         confidence and not use or disclose any Proprietary Information of the
         disclosing Party and shall similarly bind its employees in writing. The
         receiving Party shall not be obligated under this Section 12.3 (i)
         beyond five years after termination of this Agreement, or (ii) with
         respect to information the receiving Party can document:
          a. is or has become readily publicly available through no fault of the
             receiving Party or its employees or agents; or
          b. is received from a third party lawfully in possession of such
             information and lawfully empowered to disclose such information and
             provided the receiving party abides by all restrictions imposed by
             such third party; or
          c. was rightfully in the possession of the receiving party prior to
             its disclosure by the disclosing party without restriction; or
          d. was independently developed by employees or consultants of the
             receiving party who did not have access to such Proprietary
             Information; or
          e. was required to be disclosed by law, provided that the receiving
             party gave the disclosing party notice of any required disclosure,
             and the opportunity to limit such disclosure as permitted under
             applicable law and regulation.

 13. Limited Liability

     NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, NEITHER PARTY
     WILL BE LIABLE TO THE OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS
     AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL
     OR EQUITABLE THEORY FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES, UNLESS
     SUCH DAMAGES ARE AWARDED UNDER A CLAIM FOR WHICH SUCH PARTY HAS AGREED TO
     INDEMNIFY THE OTHER.

 14. Term and Termination
      1.  Term. Unless terminated earlier as provided herein, this Agreement
          will have an initial term commencing on the Effective Date and ending
          December 31, 2004.
      2.  For Cause. This Agreement may be terminated in its entirety by a Party
          for cause immediately upon the occurrence of any of the following
          events:
           1. Ceases to do Business. If the other Party ceases to do business,
              or otherwise terminates its business operations;
           2. Material Breach. If the other Party commits a material breach of a
              material provision of this Agreement, subject to following the
              following procedures: it is the Parties' express intent that
              consideration shall first and foremost be given to remedying any
              breach of this Agreement through the payment of monetary damages
              or such other legal or equitable remedies as shall be appropriate
              under the circumstances and that there shall only be a limited
              right to terminate this Agreement under the following
              circumstances as a matter of last resort. In the event that the
              Neutral, in accordance with the procedures set forth in Exhibit E,
              has rendered a ruling that a Party has materially breached a
              material provision of this Agreement, which ruling specified the
              remedies imposed on such breaching Party for such breach and such
              remedies did not include termination (the "Adverse Ruling"), and
              the breaching Party has failed to comply with the terms of the
              Adverse Ruling within the time period specified therein for
              compliance, where Abbott has been found to have breached a
              material obligation under this Agreement and has failed to comply
              with the Adverse Ruling, SangStat may terminate this Agreement by
              delivering written notice to Abbott after the expiration of the
              period to comply; where SangStat has been found to have breached a
              material obligation under this Agreement and has failed to comply
              with the Adverse Ruling, Abbott may, upon written notice to
              SangStat after the expiration of the period to comply, Abbott may
              terminate this Agreement by delivering written notice to SangStat
              after the expiration of the period to comply.
           3. Bankruptcy. If the other Party shall seek protection under any
              bankruptcy, receivership, trust deed, creditors arrangement,
              composition or comparable proceeding, or if any such proceeding is
              instituted against the other Party.
     
      3.  Regulatory Issues. Either party may terminate this Agreement without
          cause upon sixty (60) days' prior written notice if no Capsule Product
          has obtained U.S. Regulatory Approval by December 31, 2001.
      4.  Certain Acquisitions. Either party may terminate this Agreement
          without cause upon thirty (30) days prior written notice should the
          other party either be acquired (whether by acquisition of stock,
          assets or otherwise) or announce that it will be acquired by (i) the
          NDA holder for Neoral and/or Sandimmune, or (ii) any licensee of the
          NDA holder for Neoral and/or Sandimmune or (iii) any Affiliate of (i)
          or (ii) (any of (i), (ii) or (iii), the "Acquiror"). The current NDA
          holder for Neoral and Sandimmune is Novartis. If SangStat is acquired
          by the Acquiror within twenty-four (24) months after the Launch Date
          of the first Capsule Product, then upon SangStat becoming an Affiliate
          of such Acquiror, SangStat shall pay to Abbott an amount equal to any
          and all milestones previously paid to SangStat by Abbott under this
          Agreement.
      5.  Effect of Termination. The following provisions shall survive the
          termination or expiration of this Agreement: Sections 1 (Definitions),
          the last sentence of 3.1.3 and 3.2.3 (with respect to any final report
          of Physician Details only), the seventh sentence of 3.3.2, 12,
          13,14.5, 14.6, 14.7, 14.8, 14.10, 14.11, 14.12, 16, 17.2, 17.3, 17.4,
          17.8, 18.4, 18.5, 18.12 and 18.13. Each party will promptly return all
          Proprietary Information of the other (and all copies and abstracts
          thereof) that it is not entitled to use under the surviving terms of
          this Agreement. Any termination of this Agreement does not affect the
          status of Amended and Restated Supply Agreement attached as Exhibit F
          and the Stock Purchase Agreement and related documents attached as
          Exhibit G.
      6.  Pending Orders and Inventory. The Party exercising its right to
          terminate this Agreement or the ANDA holder of the Product in the case
          of expiration of this Agreement may, at its option, either (i) cancel
          any pending firm orders, or (ii) elect to supply and/or purchase
          Product, as the case may be, under a firm order. In addition, such
          Party (the ANDA holder, in the case of expiration, and the terminating
          Party in all other cases), may repurchase all inventory of Product (if
          any) from the other Party or allow the other Party to sell off such
          remaining inventory at commercially reasonable prices. The Parties
          shall grant each other any necessary rights to sell off the inventory
          of Product.
      7.  Effect of Termination for Breach. If the Agreement is terminated by
          Abbott for breach pursuant to Section 14.2, SangStat shall pay as
          minimum damages three million five hundred thousand dollars
          (U.S. $3,500,000) concurrent with the termination of the Agreement by
          Abbott following the procedures set forth in Section 14.2. In
          addition, Abbott may pursue the collection of any additional damages,
          including all milestones paid whether or not identified as
          non-refundable, pursuant to the dispute resolution procedures of
          Exhibit E.
      8.  Effect of Termination for Failure to Obtain Regulatory Approval. In
          the event of termination of this Agreement without cause pursuant to
          Section 14.3, SangStat shall pay to Abbott four million dollars
          (U.S. $4,000,000) within sixty (60) days following termination of the
          Agreement.
      9.  Right to Promote Capsule Product. Unless this Agreement terminates
          earlier in accordance with its terms, the Parties may, commencing no
          earlier than July 1, 2004 (i.e., six months prior to expiration of
          this Agreement) each elect to promote (but not sell or distribute) its
          own Capsule Product during the remainder of the term of this
          Agreement; provided, however, that each Party must continue to meet
          its obligations under this Agreement including but not limited to the
          Abbott Detailing Commitment and the SangStat Detailing Commitment, as
          the case may be.
      10. Repayment of Loan. If this Agreement terminates prior to December 31,
          2004 for any reason other than due to breach of the Agreement by
          Abbott, and there remains principal and accrued interest due under the
          Loan, the Loan (including all outstanding principal and accrued
          interest) shall be due and payable sixty (60) days following
          termination of the Agreement. If the Agreement terminates due to
          breach of the Agreement by Abbott, then interest and principal under
          the Loan shall remain payable in accordance Section 6.2.
      11. Additional Remedies. Termination is not the sole remedy under this
          Agreement and, whether or not termination is effected, all other
          remedies will remain available, subject to being awarded pursuant to
          the dispute resolution procedures of Exhibit E.
      12. Accrued Rights and Obligations. Termination of this Agreement shall
          not relieve the Parties hereto of any liability that accrued hereunder
          prior to the effective date of such termination and shall not
          prejudice either Party's right to obtain performance of any obligation
          provided for in this Agreement which expressly survives termination.

 15. Warranty and Warranty Disclaimers
      1. Abbott. Abbott warrants that:
          1. Supplied Product. Gengraf will conform in all respects to the
             specifications therefor included in the Regulatory Approval, as
             then in effect (which, upon such approval shall be attached hereto
             as an exhibit), and shall be manufactured in accordance with
             current Good Manufacturing Practices. Such warranty does not apply
             to Products that have been mishandled, mistreated or maintained or
             stored other than in conformity with Abbott's instructions.
          2. No Infringement. To the best of its knowledge, the manufacture,
             distribution or use of Gengraf in the Territory will not infringe
             or otherwise violate any intellectual or proprietary rights of any
             person.
          3. Regulatory. It has filed an ANDA for Gengraf and reasonably
             believes in good faith that Gengraf will receive Regulatory
             Approval with an AB rating equivalent to Neoral before March 30,
             2000.
          4. Title. To the best of its knowledge, after due investigation,
             Abbott has sufficient title and ownership of all patents,
             trademarks, service marks, trade names, copyrights and other
             proprietary rights necessary for the business covered by this
             Agreement as now conducted without conflict with or violation of
             the rights of others.
          5. No Violation. Abbott has not received any communication alleging
             that Abbott has violated or, by conducting its business in the
             Territory as proposed, would violate any cyclosporine-related
             patents, trademarks, service marks, trade names, copyrights or
             trade secrets or other proprietary rights of any third party.
     
      2. SangStat. SangStat warrants that:
          1. Supplied Product. SangCya, CycloTech, and Sang-2000 will conform in
             all respects to the specifications therefor included in the
             Regulatory Approval, as then in effect (which, upon such approval
             shall be attached hereto as an exhibit), and shall be manufactured
             in accordance with current Good Manufacturing Practices. Such
             warranty does not apply to Products that have been mishandled,
             mistreated or maintained or stored other than in conformity with
             SangStat's instructions.
          2. No Infringement. To the best of its knowledge, the manufacture,
             distribution or use of SangCya in the Territory does not, and
             Sang-2000 will not infringe or otherwise violate any intellectual
             or proprietary rights of any person. Abbott acknowledges that it is
             aware that Novartis has filed a lawsuit against SangStat with
             respect to SangCya.
          3. Regulatory. SangStat warrants that it expects to file an ANDA for
             Sang-2000 on or before June 30, 1999.
          4. Title. To the best of its knowledge, after due investigation,
             SangStat has sufficient title and ownership of all patents,
             trademarks, service marks, trade names, copyrights and other
             proprietary rights necessary for the business covered by this
             Agreement as now conducted without conflict with or violation of
             the rights of others.
          5. No Violation. Except for litigation involving Novartis identified
             in Section 15.2.2, SangStat has not received any communication
             alleging that SangStat has violated or, by conducting its business
             in the Territory as proposed, would violate any
             cyclosporine-related patents, trademarks, service marks, trade
             names, copyrights or trade secrets or other proprietary rights of
             any third party.
     
      3. Promotional. If Gengraf is the Capsule Product launched by the Parties,
         SangStat shall not make any claims, representations or warranties
         directly or indirectly to any third party about Gengraf except as
         specified in the Gengraf labeling. If Sang-2000 is the Capsule Product
         launched by the Parties, Abbott shall not make any claims,
         representations or warranties directly or indirectly to any third party
         about Sang-2000, SangCya, and CycloTech except as specified in the
         applicable labeling therefor.

 16. Indemnification
      1. Abbott Indemnity
          1. Infringement. Abbott shall hold SangStat and its officers,
             directors, agents and employees harmless from all liability, costs
             and damages (including attorneys' fees) arising from or relating to
             a claim of infringement by Products, for which Abbott is the ANDA
             holder, of any patent, copyright, trademark or misappropriation of
             any third party trade secrets, provided Abbott is promptly notified
             of any and all threats, claims and proceedings related thereto and
             given reasonable assistance and the opportunity to assume sole
             control over the defense and all negotiations for a settlement or
             compromise. Abbott shall not be responsible for any settlement it
             does not approve in writing.
          2. Product Liability. Abbott shall hold SangStat and its officers,
             directors, agents and employees harmless from all liability, costs
             and damages (including attorneys' fees) arising from or relating to
             any claim of personal injury or death arising from or relating to
             Products for which Abbott is the ANDA holder, provided Abbott is
             promptly notified of any and all threats, claims and proceedings
             related thereto and given reasonable assistance and the opportunity
             to assume sole control over the defense and all negotiations for a
             settlement or compromise. Abbott shall not be responsible for any
             settlement it does not approve in writing.
          3. General. Abbott shall hold SangStat and its officers, directors,
             agents and employees harmless from all liability, costs and damages
             (including attorneys' fees) arising from or relating to (i)
             Abbott's breach of any representation, warranty, covenant, or other
             obligation provided for in this Agreement; and (ii) the negligence,
             recklessness or willful misconduct of Abbott, its Affiliates, their
             directors, officers or employees, or Abbott Sales Representatives
             and/or managed care executives, including, but not limited to,
             product liability claims arising out of out-of-label promotions by
             Abbott, its Affiliates, their directors, officers or employees, or
             Abbott Sales Representatives and/or managed care executives, and
             (iii) SangStat's distribution of any promotional materials approved
             by Abbott, provided such distribution is in accordance with the
             terms of this Agreement, provided Abbott is promptly notified of
             any and all threats, claims and proceedings related thereto and
             given reasonable assistance and the opportunity to assume sole
             control over the defense and all negotiations for a settlement or
             compromise. Abbott shall not be responsible for any settlement it
             does not approve in writing.
     
      2. SangStat Indemnity
          1. Infringement. SangStat shall hold Abbott and its officers,
             directors, agents and employees harmless from liability, costs and
             damages (including attorneys' fees) arising from or relating to a
             claim of infringement by the Products, for which SangStat is the
             ANDA holder, of any patent, copyright, trademark or
             misappropriation of any third party trade secrets, provided
             SangStat is promptly notified of any and all threats, claims and
             proceedings related thereto and given reasonable assistance and the
             opportunity to assume sole control over the defense and all
             negotiations for a settlement or compromise. SangStat shall not be
             responsible for any settlement it does not approve in writing.
          2. Product Liability. SangStat shall hold Abbott and its officers,
             directors, agents and employees harmless from all liability, costs
             and damages (including attorneys' fees) arising from or relating to
             any claim of personal injury or death arising from or relating to
             the Products for which SangStat is the ANDA holder, provided
             SangStat is promptly notified of any and all threats, claims and
             proceedings related thereto and given reasonable assistance and the
             opportunity to assume sole control over the defense and all
             negotiations for a settlement or compromise. SangStat shall not be
             responsible for any settlement it does not approve in writing.
          3. General. SangStat shall hold Abbott and its officers, directors,
             agents and employees harmless from all liability, costs and damages
             (including attorneys' fees) arising from or relating to (i)
             SangStat's breach of any representation, warranty, covenant or
             other obligation provided for in this Agreement, (ii) the
             negligence, recklessness or willful misconduct of SangStat, its
             Affiliates, their directors, officer or employees, or SangStat
             Sales Representatives and/or managed care representatives,
             including, but not limited to claims arising out of out-of-label
             promotions by SangStat, its Affiliates, their directors, officers
             or employees, or SangStat Sales Representatives and/or managed care
             representatives, and (iii) Abbott's distribution of any promotional
             materials approved by SangStat, provided such distribution is in
             accordance with the terms of this Agreement, provided SangStat is
             promptly notified of any and all threats, claims and proceedings
             related thereto and given reasonable assistance and the opportunity
             to assume sole control over the defense and all negotiations for a
             settlement or compromise. SangStat shall not be responsible for any
             settlement it does not approve in writing.

 17. Adverse Events, Recalls and other Regulatory Matters
      1. Adverse Reaction Reporting. Each Party shall inform the other of
         information in or coming into its possession or control concerning side
         effects, injury, toxicity or sensitivity reaction and incidents of
         severity thereof associated with commercial and clinical uses, studies,
         investigations or tests of each Product (in humans), in the Territory,
         whether or not determined to be attributable to the Product. During the
         Term, each Party shall notify the applicable drug surveillance
         department of the holder of the ANDA (the Medical Services Department,
         in the case of Abbott) for the Product within twenty-four (24) hours,
         by facsimile only, and after a responsible employee of such Party first
         becomes aware of any adverse drug experience involving Product. In
         addition, the holder of the ANDA for each Product shall keep the other
         Party advised with respect to information concerning the safety or
         efficacy of the Products. On the written request of the Party which is
         not the holder of the ANDA with respect to any Product, the holder of
         the ANDA shall supply derailed information regarding such safety,
         efficacy and medical information issues, including, if requested,
         copies of safety reports filed with the FDA.
      2. Product Information Requests. Information concerning any complaints,
         medical inquiries and/or drug information requests from consumers,
         physicians or other Third Parties received by a Party regarding a
         Product shall be forwarded to the Drug Information Department of the
         Party which is the holder of the ANDA for such Product within
         twenty-four (24) hours of such Party's receipt of the request. The Drug
         Information Department of the holder of the ANDA for such Product shall
         respond to such complaints, inquiries and requests, if necessary, in
         accordance with such Department's usual and customary procedures. The
         holder of the ANDA for a Product shall supply the other Party, for such
         Party's information only, with copies of its standard response
         information for the Products as well as any updates thereto. Any
         patient inquires or requests received by a Party shall be forwarded to
         the holder of the ANDA with respect to the Product related to such
         request.
      3. Governmental Reports. The holder of the ANDA for each Product shall be
         responsible for filing with the FDA adverse reaction reports that it
         receives directly from third parties and any adverse reaction reports
         it receives from the other Party.
      4. Product Recall. The Distributor of any Product shall have an
         established system to ascertain all recipients of Product by lot number
         and quantity. In the event that either Party determines that an event,
         incident or circumstance has occurred which may result in the need for
         a recall or other removal of any Product, or any lot or lost thereof,
         from the market, such Party shall advise the other and the Parties
         shall consult with respect thereto. The Party that is the holder of the
         ANDA for such Product shall have the sole authority to decide whether a
         recall or other removal of such Product shall be made. Except as
         provided below, if the holder of such ANDA recalls or otherwise removes
         such Product or any lot or lots thereof from the market, such Party
         shall bear all costs and expenses of such recall or removal, including,
         without limitation, expenses and other costs or obligations to third
         parties. The cost and expense of notifying customers and the costs and
         expenses associated with the shipment of the recalled Product and the
         cost and expense of destroying the Product removed from the market, if
         necessary. Any such recall or removal costs, expenses or obligations
         shall be borne by the other Party (i.e., the Party which is not the
         holder of the ANDA for such Product) only to the extent that the recall
         or removal results from such Party's: (i) improper distribution,
         storage or shipment or the Product, (ii) improper sampling practices or
         mishandling of Sample Units; (iii) Co-Promotion of the Product in a
         manner inconsistent with the Product's labeling; or (iv) violation of
         this Agreement. In the event of a recall, each Party shall promptly
         meet and discuss in good faith whether the Parties' Detailing
         obligations should be adjusted.
      5. Procedures. Within thirty (30) days after the Execution Date,
         representatives from the drug safety and medical information
         departments of each Party shall meet to establish procedures to
         accomplish the obligations set forth in this Article 19.
      6. Governmental Contact Reporting. Each Party shall promptly notify the
         other Party, as well as such other Party's general counsel, as from
         time to time made know to such Party, upon being contracted by the FDA
         or any other federal, state or local governmental agency for any
         regulatory purpose pertaining to this Agreement or to the Products. If
         practical the Party receiving such contact shall notify the other Party
         within twenty-four (24) hours. The Party receiving notice from such
         agency shall provide the other Party with prompt written notice of any
         inquiries from, or positions taken by, the FDA or any other federal,
         state or local governmental agencies which may affect the co-promotion
         or distribution of any Product.
      7. Product Registration. During the Term, the holder of the ANDA shall, at
         its own expense, obtain and thereafter maintain all regulatory
         approvals necessary for the marketing of each of the Products in the
         Territory. The holder of the ANDA shall maintain product and
         establishment regulations under 21 C.F.R. Part 207, Subparts C and D,
         for the Products.
      8. Records Retention. Each Party shall keep for five (5) years (or longer,
         if required by any regulatory authorities) after termination of this
         Agreement records of all Product sales and customers sufficient to
         adequately administer a recall of any Product and to fully cooperate in
         any decision by the Parties to recall, retrieve and/or replace any
         Product.

 18. General
      1.  Entire Agreement. This Agreement, together with the Exhibits attached
          hereto and incorporated herein by this reference, represents the
          entire understanding as of the Effective Date between the Parties with
          respect to the matter hereof, and supersedes all prior agreements,
          negotiations, understandings, representations, and statements, whether
          written or oral, between the Parties relating thereto. All goods
          provided hereunder shall be subject to and governed by the terms and
          provisions set forth herein, and none of the terms and conditions
          contained on any proposal, purchase order, invoice, or other writing,
          shall have any effect or change the provisions of this Agreement.
      2.  Modifications in Writing. No modification, alteration, waiver, or
          change in any of the terms of this Agreement shall be valid or binding
          upon the Parties hereto unless made in writing and duly executed by
          each of the Parties hereto.
      3.  No Waiver. Any waiver on the part of either party of any breach or any
          right or interest hereunder shall not imply the waiver of any
          subsequent breach or waiver of any other right or interest.
      4.  Governing Law/Attorneys' Fees. This Agreement shall be governed by and
          construed under the laws of the State of New York and the United
          States without regard to conflicts of law provisions thereof. The
          Parties hereby expressly exclude the United Nations Convention on
          Contracts for the International Sale of Goods.
      5.  Headings. Headings and captions are for convenience only and are not
          to be used in the interpretation of this Agreement.
      6.  Notices. Notices under this Agreement shall be sufficient only if
          personally delivered, delivered by a major commercial overnight
          courier service or mailed by certified or registered mail, return
          receipt requested to a Party at the addresses set forth above or as
          amended by notice pursuant to this subsection, to the attention of the
          President, CAPD and President, Pharmaceutical Products Division in the
          case of Abbott and to the attention of the Chief Executive Officer and
          General Counsel in the case of SangStat. If not received sooner,
          notice by mail shall be deemed received 5 days after deposit in the
          U.S. mails and notice by overnight courier shall be deemed received on
          the next business day.
      7.  Severability. If any provision of this Agreement is held to be illegal
          or unenforceable, that provision shall be limited or eliminated to the
          minimum extent necessary so that this Agreement shall otherwise remain
          in full force and effect and enforceable.
      8.  Independent Contractor. The Parties hereto expressly understand and
          agree that the other is an independent contractor in the performance
          of each and every part of this Agreement, is solely responsible for
          all of its employees and agents and its labor costs and expenses
          arising in connection therewith.
      9.  Assignability. This Agreement and the rights and obligations hereunder
          are not transferable or assignable without the prior written consent
          of the Parties hereto, except for rights to payment and except for all
          of its rights and obligations, which may be transferred or assigned
          without consent to a person or entity who acquires all or
          substantially all of the assets or business of a party, whether by
          sale, merger or otherwise, except in the case of an acquisition by an
          Acquiror. Notwithstanding the foregoing, either party hereunder may
          delegate its rights and obligations to an Affiliate for the period of
          time during which such party remains an Affiliate; provided such Party
          shall remain responsible for its Affiliates' performance hereunder.
      10. Public Statements. Except to the extent necessary under applicable
          laws or for ordinary marketing purposes, the Parties agree that no
          press releases or other publicity relating to the substance of the
          matters contained herein will be made without joint approval. A press
          release announcing this Agreement will be jointly developed and shall
          be released by the Parties upon full execution of this Agreement. Each
          of the Parties may not use and disclose any information contained in
          such press release (or subsequent, agreed upon press releases) without
          the prior consent of the other Party. Prior to the submission of this
          document to the Securities and Exchange Commission, SangStat shall
          allow Abbott an opportunity to review and recommend redactions to the
          Agreement. SangStat shall endeavor, in its reasonable discretion, to
          include Abbott's recommendations in its submission. SangStat must
          receive comments from Abbott by no later than May 11, 1999.
      11. Force Majeure. No liability or loss of rights hereunder shall result
          to either party from delay or failure in performance (other than
          payment) caused by force majeure, that is, circumstances beyond the
          reasonable control of the party affected thereby, including, without
          limitation, acts of God, fire, flood, war, government action,
          compliance with laws or regulations (including, without limitation,
          those related to infringement), strikes, lockouts or other serious
          labor disputes.
      12. Remedies. Except as otherwise expressly stated in this Agreement, the
          rights and remedies of a party set forth herein with respect to
          failure of the other to comply with the terms of this Agreement
          (including, without limitation, rights of full termination of this
          Agreement) are not exclusive, the exercise thereof shall not
          constitute an election of remedies and the aggrieved party shall in
          all events be entitled to seek whatever additional remedies may be
          available in law or in equity.
      13. Alternative Dispute Resolution. The Parties agree to effectuate all
          reasonable efforts to resolve in an amicable manner any and all
          disputes between them in connection with this Agreement. The Parties
          agree that any dispute that arises in connection with this Agreement,
          which cannot be amicably resolved informally shall be finally settled
          as set forth in the Alternative Dispute Resolution provisions of
          Exhibit E.
      14. Compliance with Laws. Each Party shall comply with all Legal
          Requirements in the Territory.
      15. Counterparts. This Agreement may be executed in any number of
          counterparts and may be executed by facsimile. All counterparts shall
          collectively constitute one and the same Agreement.



Abbott Laboratories Inc.

SangStat Medical Corporation

 
 


--------------------------------------------------------------------------------

Arthur Higgins
Senior Vice President

 
 


--------------------------------------------------------------------------------

Jean-Jacques Bienaimé
President and Chief Executive Officer



[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Exhibit A

Description Of Products

SangStat's 50 ml cyclosporine oral solution [[SangCya cyclosporine oral solution
package insert]]

SangStat's 25mg and 100mg cyclosporine capsule dosage [[a copy ANDA approval
letters and package inserts to be incorporated upon receipt]]

SangStat's CycloTech device for use with SangCya [[CycloTech package insert]]

Abbott's 25mg and 100mg cyclosporine capsule dosage [[a copy ANDA approval
letters and package inserts to be incorporated upon receipt]]

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Exhibit B

Marketing/Sales Activities to be Considered
for Inclusion

in the Co-Promotion Plan



 * Conduct marketing research to further define Product positioning.
 * Develop and implement a marketing strategy for the Products.
 * Promote the Products using all appropriate means, including, but not limited
   to, journal advertising, sample placement, consumer advertising such as
   direct mail or TV promotion, detailing literature, and store promotion such
   as displays and promotional allowances, as determined by the Co-Promotion
   Committee.
 * Provide Physician Details and Sales Calls to the following audiences
    * Applicable Specialists (i.e., Members of the Transplant Team including
      Transplant Surgeons, Transplant Physicians, Transplant Coordinators,
      Transplant Nurses, and Transplant/Hospital Pharmacists and Members of
      Transplant Provider Groups that follow Transplant Patients outside of
      Transplant Centers including Transplant Nephrologists, Cardiologists,
      Hepatologists, Nurses, Coordinators, and Pharmacists.)
    * Managed Care Organizations

 * Consider Physician Details and Sales Calls to the following audiences
    * Applicable Primary Care Physicians (GP, FP, IM, DO and pediatricians)

 * Initiate and maintain professional and consumer public relations programs in
   order to make healthcare professionals, transplanted patients, and the
   general public aware of the Products and their benefits.
 * Develop programs that provide ongoing support and motivation to utilize the
   Products in an optimal manner.
 * Implement strategies for Product reimbursement in managed care organizations,
   government healthcare programs, and other payer and provider organizations.
 * Train sales organization on the Product technology, appropriate clinical
   utilization and competition.
 * Implement a convention promotion program to generate Product interest.
 * Design, implement and publish the results from clinical trials and studies
   that answer common questions from healthcare professionals about the
   Products, or demonstrate unique features and benefits of the technology.
 * Design, implement and publish the results of ongoing clinical trials and
   studies that demonstrate the benefits of the Products from a clinical,
   quality of life and economic perspective.

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Exhibit C

Sales Support Plan

 

Abbott Detailing Commitment

 

First Detail Year to be Pro-rated From SangCya Launch Date*

Second, Third, Fourth and Fifth Detail Year for Products

Product

Primary Physician Details

Total Physician Details

[ * ]

Primary Physician Details

Total Physician Details

[ * ]

Physician Details

[

* ]

[ * ]

 

 

SangStat Detail Commitment

 

First Detail Year to be Pro-rated From SangCya Launch Date*

Second, Third, Fourth and Fifth Detail Year for Products

Product

Primary Physician Details

Total Physician Details

[ * ]

Primary Physician Details

Total Physician Details

[ * ]

Physician Details

[ * ]

[ * ]

*For example, if the SangCya Launch Date is July 1, 1999, then the number of
Primary Physician Details for the First Detail Year shall be [ * ].

 * The Detailing Commitments set forth above shall apply to SangCya and
   CycloTech until such time as a Capsule Product is launched, and shall
   thereafter apply, in the aggregate, to all Products.
 * The numbers set forth above only reflect Physician Details. Abbott and
   SangStat Managed Care Organization account representatives shall also conduct
   Sales Calls under the direction of the Co-Promotion Committee.

_____________________

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Exhibit D

Managed Care Organizations with whom SangStat has on-going negotiations

[ *

]





[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Exhibit E

Alternative Dispute Resolution

The parties recognize that a bona fide dispute as to certain matters may arise
from time to time during the term of this Agreement that relates to either
party's rights and/or obligations. To have such a dispute resolved by this
Alternative Dispute Resolution ("ADR") provision, a party first must send
written notice of the dispute to the other party for attempted resolution by
good faith negotiations between their respective presidents (or their
equivalents) of the affected subsidiaries, divisions, or business units within
twenty-eight (28) days after such notice is received (all references to daysin
this ADR provision are to calendar days).

If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.

1. To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR. Within fourteen (14) days after its
receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR.

2. Within twenty-one (21) days following receipt of the original ADR notice, the
parties shall select a mutually acceptable neutral to preside in the resolution
of any disputes in this ADR proceeding. If the parties are unable to agree on a
mutually acceptable neutral within such period, either party may request the
President of the CPR Institute for Dispute Resolution ("CPR"), 366 Madison
Avenue, 14th Floor, New York, New York 10017, to select a neutral pursuant to
the following procedures:

(a) The CPR shall submit to the parties a list of not less than five (5)
candidates within fourteen (14) days after receipt of the request, along with a
Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
affiliates.

(b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.

(c) Each party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
the CPR within seven (7) days following receipt of the list of candidates. If a
party believes a conflict of interest exists regarding any of the candidates,
that party shall provide a written explanation of the conflict to the CPR along
with its list showing its order of preference for the candidates. Any party
failing to return a list of preferences on time shall be deemed to have no order
of preference.

(d) If the parties collectively have identified fewer than three (3) candidates
deemed to have conflicts, the CPR immediately shall designate as the neutral the
candidate for whom the parties collectively have indicated the greatest
preference. If a tie should result between two candidates, the CPR may designate
either candidate. If the parties collectively have identified three (3) or more
candidates deemed to have conflicts, the CPR shall review the explanations
regarding conflicts and, in its sole discretion, may either (i) immediately
designate as the neutral the candidate for whom the parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than
five (5) candidates, in which case the procedures set forth in subparagraphs
2(a) - 2(d) shall be repeated.

3. No earlier than twenty-eight (28) days or later than fifty-six (56) days
after selection, the neutral shall hold a hearing to resolve each of the issues
identified by the parties. The ADR proceeding shall take place at a location
agreed upon by the parties. If the parties cannot agree, the neutral shall
designate a location other than the principal place of business of either party
or any of their subsidiaries or affiliates.

4. At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral:

(a) a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;

(b) a list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

(c) a proposed ruling on each issue to be resolved, together with a request for
a specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue.

(d) a brief in support of such party's proposed rulings and remedies, provided
that the brief shall not exceed twenty (20) pages. This page limitation shall
apply regardless of the number of issues raised in the ADR proceeding.

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

5. The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules:

(a) Each party shall be entitled to five (5) hours of hearing time to present
its case. The neutral shall determine whether each party has had the five (5)
hours to which it is entitled.

(b) Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.

(c) The party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding party. The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

(d) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

(e) Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances. Affidavits prepared for purposes of the ADR
hearing also shall not be admissible. As to all other matters, the neutral shall
have sole discretion regarding the admissibility of any evidence.

6. Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

7. The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the parties on each disputed issue but may
adopt one party's proposed rulings and remedies on some issues and the other
party's proposed rulings and remedies on other issues. The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.

8. The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

(a) If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses.

(b) If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

9. The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

10. Except as provided in paragraph 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information. The neutral shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Exhibit F

Amended and Restated Supply Agreement

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.

Exhibit G

Stock Purchase Agreement And Related Documents

[ * ] This information has been omitted based on a request for confidential
treatment. The non-public information has been filed separately with the SEC.




--------------------------------------------------------------------------------


